$100,000,000 REVOLVING CREDIT FACILITY
CREDIT AGREEMENT
by and among
PEGASYSTEMS INC., as the Borrower
and
the GUARANTORS from time to time party hereto,
THE LENDERS PARTY HERETO
and
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
Dated as of November 5, 2019






--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
1 CERTAIN DEFINITIONS
 
1
1.1 Certain Definitions.
 
1
1.2 Construction.
 
26
1.3 Accounting Principles; Changes in GAAP; Lease Accounting.
 
27
1.4 LIBOR Notification.
 
28
2 REVOLVING CREDIT FACILITIES
 
28
2.1 Revolving Credit Commitments.
 
28
2.1.1 Revolving Credit Loans.
 
28
2.2 Nature of Lenders' Obligations with Respect to Revolving Credit Loans.
 
28
2.3 Commitment Fees.
 
29
2.4 Termination or Reduction of Revolving Credit Commitments.
 
29
2.5 Revolving Credit Loan Requests.
 
29
2.6 Making Revolving Credit Loans; Presumptions by the Administrative Agent;
Repayment of Revolving Credit Loans.
 
30
2.6.1 Making Revolving Credit Loans.
 
30
2.6.2 Presumptions by the Administrative Agent.
 
30
2.6.3 Reserved.
 
31
2.6.4 Repayment of Revolving Credit Loans.
 
31
2.6.5 Reserved.
 
31
2.6.6 Reserved.
 
31
2.7 Notes.
 
31
2.8 Use of Proceeds.
 
31
2.9 Letter of Credit Subfacility.
 
31
2.9.1 Issuance of Letters of Credit.
 
31
2.9.2 Letter of Credit Fees.
 
32
2.9.3 Disbursements, Reimbursement.
 
33
2.9.4 Repayment of Participation Advances.
 
34
2.9.5 Documentation.
 
35
2.9.6 Determinations to Honor Drawing Requests.
 
35
2.9.7 Nature of Participation and Reimbursement Obligations.
 
35
2.9.8 Indemnity.
 
37
2.9.9 Liability for Acts and Omissions.
 
37
2.9.10 Issuing Lender Reporting Requirements.
 
38
2.1 Defaulting Lenders.
 
39
2.11 Incremental Loans.
 
41
3 Reserved
 
44
4 INTEREST RATES
 
44
4.1 Interest Rate Options.
 
44
4.1.1 Revolving Credit Interest Rate Options.
 
44





--------------------------------------------------------------------------------



4.1.2 Reserved.
 
44
4.1.3 Rate Quotations.
 
44
4.2 Interest Periods.
 
45
4.2.1 Amount of Borrowing Tranche.
 
45
4.2.2 Renewals.
 
45
4.3 Interest After Default.
 
45
4.3.1 Letter of Credit Fees, Interest Rate.
 
45
4.3.2 Other Obligations.
 
45
4.3.3 Acknowledgment.
 
45
4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.
 
45
4.4.1 Unascertainable.
 
45
4.4.2 Illegality; Increased Costs; Deposits Not Available.
 
46
4.4.3 Administrative Agent's and Lender's Rights.
 
46
4.5 Selection of Interest Rate Options.
 
47
4.6 Successor LIBOR Rate Index
 
47
5 PAYMENTS
 
48
5.1 Payments.
 
48
5.2 Pro Rata Treatment of Lenders.
 
49
5.3 Sharing of Payments by Lenders.
 
49
5.4 Presumptions by Administrative Agent.
 
50
5.5 Interest Payment Dates.
 
50
5.6 Voluntary Prepayments.
 
50
5.6.1 Right to Prepay.
 
50
5.6.2 Replacement of a Lender.
 
51
5.6.3 Designation of a Different Lending Office.
 
52
5.7 Reserved.
 
52
5.8 Increased Costs.
 
52
5.8.1 Increased Costs Generally.
 
52
5.8.2 Capital Requirements.
 
53
5.8.3 Certificates for Reimbursement; Repayment of Outstanding Revolving Credit
Loans; Borrowing of New Revolving Credit Loans.
 
53
5.8.4 Delay in Requests.
 
53
5.9 Taxes.
 
54
5.9.1 Issuing Lender.
 
54
5.9.2 Payments Free of Taxes.
 
54
5.9.3 Payment of Other Taxes by the Loan Parties.
 
54
5.9.4 Indemnification by the Loan Parties.
 
54
5.9.5 Indemnification by the Lenders.
 
54
5.9.6 Evidence of Payments.
 
55
5.9.7 Status of Lenders.
 
55
5.9.8 Treatment of Certain Refunds.
 
57
5.9.9 Survival.
 
58
5.10 Indemnity.
 
58





--------------------------------------------------------------------------------



5.11 Settlement Date Procedures.
 
58
6 REPRESENTATIONS AND WARRANTIES
 
59
6.1 Representations and Warranties.
 
59
6.1.1 Organization and Qualification; Power and Authority; Compliance With Laws;
Title to Properties; Event of Default.
 
59
6.1.2 Subsidiaries and Owners; Investment Companies.
 
59
6.1.3 Validity and Binding Effect.
 
60
6.1.4 No Conflict; Material Agreements; Consents.
 
60
6.1.5 Litigation.
 
60
6.1.6 Financial Statements.
 
60
6.1.7 Margin Stock.
 
61
6.1.8 Full Disclosure.
 
61
6.1.9 Taxes.
 
61
6.1.10 Patents, Trademarks, Copyrights, Licenses, Etc.
 
62
6.1.11 Liens in the Collateral.
 
62
6.1.12 Insurance.
 
62
6.1.13 ERISA Compliance.
 
62
6.1.14 Environmental Matters.
 
63
6.1.15 Solvency.
 
63
6.1.16 Anti-Terrorism Laws.
 
63
6.2 Updates to Schedules.
 
64
7 CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
 
64
7.1 First Revolving Credit Loans and Letters of Credit.
 
64
7.1.1 Deliveries.
 
64
7.1.2 Payment of Fees.
 
65
7.1.3 Certificate of Beneficial Ownership; USA Patriot Act Diligence.
 
65
7.2 Each Revolving Credit Loan or Letter of Credit.
 
65
8 COVENANTS
 
66
8.1 Affirmative Covenants.
 
66
8.1.1 Preservation of Existence, Etc.
 
66
8.1.2 Payment of Liabilities, Including Taxes, Etc.
 
66
8.1.3 Maintenance of Insurance.
 
66
8.1.4 Maintenance of Properties and Leases.
 
66
8.1.5 Visitation Rights.
 
67
8.1.6 Keeping of Records and Books of Account.
 
67
8.1.7 Compliance with Laws; Use of Proceeds.
 
67
8.1.8 Further Assurances.
 
67
8.1.9 Anti-Terrorism Laws; International Trade Law Compliance.
 
67
8.1.10 Keepwell.
 
68
8.1.11 Deposit Accounts.
 
68
8.2 Negative Covenants.
 
69
8.2.1 Indebtedness.
 
69
8.2.2 Liens; Lien Covenants.
 
69





--------------------------------------------------------------------------------



8.2.3 Guaranties.
 
70
8.2.4 Loans and Investments.
 
70
8.2.5 Dividends and Related Distributions.
 
71
8.2.6 Liquidations, Mergers, Consolidations, Acquisitions.
 
71
8.2.7 Dispositions of Assets or Subsidiaries.
 
71
8.2.8 Affiliate Transactions.
 
72
8.2.9 Subsidiaries, Partnerships and Joint Ventures.
 
72
8.2.10 Continuation of or Change in Business.
 
72
8.2.11 Fiscal Year.
 
72
8.2.12 Reserved.
 
72
8.2.13 Changes in Organizational Documents.
 
72
8.2.14 Reserved.
 
73
8.2.15 Reserved.
 
73
8.2.16 Maximum Net Leverage Ratio.
 
73
8.2.17 Minimum Interest Coverage Ratio.
 
73
8.2.18 Reserved.
 
73
8.2.19 Limitation on Negative Pledges.
 
73
8.3 Reporting Requirements.
 
74
8.3.1 Quarterly Financial Statements.
 
74
8.3.2 Annual Financial Statements.
 
74
8.3.3 Certificate of the Borrower.
 
74
8.3.4 Notices.
 
75
9 DEFAULT
 
77
9.1 Events of Default.
 
77
9.1.1 Payments Under Loan Documents.
 
77
9.1.2 Breach of Warranty.
 
77
9.1.3 Anti-Terrorism Laws.
 
77
9.1.4 Breach of Negative Covenants, Visitation Rights or Anti-Terrorism Laws.
 
77
9.1.5 Breach of Other Covenants.
 
78
9.1.6 Defaults in Other Agreements or Indebtedness.
 
78
9.1.7 Final Judgments or Orders.
 
78
9.1.8 Loan Document Unenforceable.
 
78
9.1.9 Uninsured Losses; Proceedings Against Assets.
 
78
9.1.10 Events Relating to Pension Plans and Multiemployer Plans.
 
78
9.1.11 Change of Control.
 
79
9.1.12 Relief Proceedings.
 
79
9.20 Consequences of Event of Default.
 
79
9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.
 
79
9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings.
 
79
9.2.3 Set-off.
 
79
9.2.4 Application of Proceeds.
 
80
10 THE ADMINISTRATIVE AGENT
 
81
10.1 Appointment and Authority.
 
81





--------------------------------------------------------------------------------



10.2 Rights as a Lender.
 
81
10.3 Exculpatory Provisions.
 
82
10.4 Reliance by Administrative Agent.
 
82
10.5 Delegation of Duties.
 
83
10.6 Resignation of Administrative Agent.
 
83
10.7 Non-Reliance on Administrative Agent and Other Lenders.
 
84
10.8 Reserved.
 
84
10.9 Administrative Agent's Fee.
 
84
10.10 Authorization to Release Collateral and Guarantors.
 
84
10.11 No Reliance on Administrative Agent's Customer Identification Program.
 
85
11 MISCELLANEOUS
 
85
11.1 Modifications, Amendments or Waivers.
 
85
11.1.1 Increase of Revolving Credit Commitment.
 
85
11.1.2 Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment.
 
85
11.1.3 Release of Collateral or Guarantor.
 
85
11.1.4 Miscellaneous.
 
86
11.2 No Implied Waivers; Cumulative Remedies.
 
86
11.3 Expenses; Indemnity; Damage Waiver.
 
86
11.3.1 Costs and Expenses.
 
86
11.3.2 Indemnification by the Borrower.
 
87
11.3.3 Reimbursement by Lenders.
 
88
11.3.4 Waiver of Consequential Damages, Etc.
 
88
11.3.5 Payments.
 
88
11.4 Holidays.
 
88
11.5 Notices; Effectiveness; Electronic Communication.
 
89
11.5.1 Notices Generally.
 
89
11.5.2 Electronic Communications.
 
89
11.5.3 Change of Address, Etc.
 
89
11.6 Severability.
 
90
11.7 Duration; Survival.
 
90
11.8 Successors and Assigns.
 
90
11.8.1 Successors and Assigns Generally.
 
90
11.8.2 Assignments by Lenders.
 
90
11.8.3 Register.
 
92
11.8.4 Participations.
 
92
11.8.5 Certain Pledges; Successors and Assigns Generally.
 
93
11.9 Confidentiality.
 
93
11.9.1 General.
 
94
11.9.2 Sharing Information With Affiliates of the Lenders.
 
94
11.10 Counterparts; Integration; Effectiveness.
 
94
11.10.1 Counterparts; Integration; Effectiveness.
 
94





--------------------------------------------------------------------------------



11.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.
 
95
11.11.1 Governing Law.
 
95
11.11.2 SUBMISSION TO JURISDICTION.
 
95
11.11.3 WAIVER OF VENUE.
 
95
11.11.4 SERVICE OF PROCESS.
 
96
11.11.5 WAIVER OF JURY TRIAL.
 
96
11.12 USA Patriot Act Notice.
 
96





--------------------------------------------------------------------------------



LIST OF SCHEDULES AND EXHIBITS
SCHEDULES
SCHEDULE 1.1(A)
-    PRICING GRID

SCHEDULE 1.1(B)
-    COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(P)
-    PERMITTED LIENS

SCHEDULE 6.1.1
-    QUALIFICATIONS TO DO BUSINESS

SCHEDULE 6.1.2
-    SUBSIDIARIES

SCHEDULE 6.1.14
-    ENVIRONMENTAL DISCLOSURES

SCHEDULE 7.1.1
-    OPINION OF COUNSEL

SCHEDULE 8.1.3
-    INSURANCE REQUIREMENTS RELATING TO COLLATERAL

SCHEDULE 8.2.1    -    PERMITTED INDEBTEDNESS
EXHIBITS
EXHIBIT 1.1(A)
ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(G)(1)
-    GUARANTOR JOINDER

EXHIBIT 1.1(G)(2)
-    GUARANTY AGREEMENT

EXHIBIT 1.1(N)(1)
-    REVOLVING CREDIT NOTE

EXHIBIT 1.1(P)(1)
-    PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT

EXHIBIT 1.1(P)(2)
-    PLEDGE AGREEMENT

EXHIBIT 1.1(S)
-    SECURITY AGREEMENT

EXHIBIT 2.5.1
-    LOAN REQUEST

EXHIBIT 5.9.7(A)
-    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(B)
-    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(C)
-    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(D)
-    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 8.3.3    -    QUARTERLY COMPLIANCE CERTIFICATE






--------------------------------------------------------------------------------






CREDIT AGREEMENT
THIS CREDIT AGREEMENT (as hereafter amended, restated, modified or otherwise
supplemented from time to time, the "Agreement") is dated as of November 5, 2019
and is made by and among PEGASYSTEMS INC., a Massachusetts corporation (the
"Borrower"), each of the GUARANTORS (as hereinafter defined), the LENDERS (as
hereinafter defined), and PNC BANK, NATIONAL ASSOCIATION, in its capacity as
Administrative Agent (as hereinafter defined) for the Lenders under this
Agreement.
The Borrower has requested the Lenders provide a revolving credit facility to
the Borrower in an aggregate principal amount of $100,000,000 (subject to
increase and reduction as set forth herein). In consideration of their mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, the parties hereto covenant and agree as follows:

1.    CERTAIN DEFINITIONS

1.1    Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:
Acquisition shall mean the acquisition, whether through a single transaction or
a series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.
Administrative Agent shall mean PNC Bank, National Association, and its
permitted successors and assigns, in its capacity as administrative agent for
the Lenders hereunder.
Administrative Agent's Fee shall have the meaning specified in Section 10.9
[Administrative Agent's Fee].
Administrative Agent's Letter shall have the meaning specified in Section 10.9
[Administrative Agent's Fee].
Affiliate as to any Person shall mean any other Person which directly or
indirectly controls, is controlled by, or is under common control with such
Person. For purposes of this definition, "control" of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person, whether by contract or otherwise.
Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation,


1

--------------------------------------------------------------------------------



order, or directive promulgated, issued or enforced pursuant to such Laws, all
as amended, supplemented or replaced from time to time.
Applicable Commitment Fee Rate shall mean, as of any relevant date of
determination, the percentage rate per annum based on the Net Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading "Commitment Fee."
Applicable Letter of Credit Fee Rate shall mean, as of any relevant date of
determination, the percentage rate per annum based on the Net Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading "Letter of Credit Fee."
Applicable Margin shall mean, as applicable:
(i)    the percentage spread to be added to the Base Rate applicable to
Revolving Credit Loans under the Base Rate Option based on the Net Leverage
Ratio then in effect according to the pricing grid on Schedule 1.1(A) below the
heading "Revolving Credit Base Rate Spread", or
(ii)    the percentage spread to be added to the LIBOR Rate applicable to
Revolving Credit Loans under the LIBOR Rate Option based on the Net Leverage
Ratio then in effect according to the pricing grid on Schedule 1.1(A) below the
heading "Revolving Credit LIBOR Rate Spread".
Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (i) a Lender, (ii) an
Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that
administers or manages a Lender.
Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).
Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, or Chief Accounting
Officer of such Loan Party, any manager or the members (as applicable) in the
case of any Loan Party which is a limited liability company, or such other
individuals, designated by written notice to the Administrative Agent from the
Borrower, authorized to execute notices, reports and other documents on behalf
of such Loan Party required hereunder. The Borrower may amend such list of
individuals from time to time by giving written notice of such amendment to the
Administrative Agent.
Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Federal Funds Open Rate, plus 0.5%, (ii) the
Prime Rate, and (iii) the Daily LIBOR Rate, plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.
Base Rate Option shall mean the option of the Borrower to have Revolving Credit
Loans bear interest at the rate and under the terms set forth in
Section 4.1.1(i) [Revolving Credit Base Rate Options].


2

--------------------------------------------------------------------------------



Beneficial Owner shall mean, for the Borrower, each of the following: (i) each
individual, if any, who, directly or indirectly, owns 25% or more of the
Borrower’s Equity Interests; and (ii) a single individual with significant
responsibility to control, manage, or direct the Borrower.
Borrower shall have the meaning specified in the introductory paragraph.
Borrowing Date shall mean, with respect to any Revolving Credit Loan, the date
for the making thereof or the renewal or conversion thereof at or to the same or
a different Interest Rate Option, which shall be a Business Day.
Borrowing Tranche shall mean specified portions of Revolving Credit Loans
outstanding as follows: (i) any Revolving Credit Loans to which a LIBOR Rate
Option applies which become subject to the same Interest Rate Option under the
same Loan Request by the Borrower and which have the same Interest Period shall
constitute one Borrowing Tranche, and (ii) all Revolving Credit Loans to which a
Base Rate Option applies shall constitute one Borrowing Tranche.
Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Revolving Credit Loan to which the LIBOR Rate Option applies, such day
must also be a day on which dealings are carried on in the London interbank
market.
Capital Expenditures shall mean for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a Finance Lease but excluding any Operating Lease) of fixed or
capital assets or additions to equipment (including replacements, capitalized
repairs and improvements during such period) which are required to be
capitalized under GAAP on a consolidated balance sheet of such Person.
Capital Stock shall mean any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.
Certificate of Beneficial Ownership shall mean, for the Borrower, a certificate
in form and substance reasonably acceptable to Administrative Agent and each
Lender (as amended or modified by the Administrative Agent from time to time in
its sole discretion), certifying, among other things, the Beneficial Owner of
the Borrower.
CFTC shall mean the Commodity Futures Trading Commission.
Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the


3

--------------------------------------------------------------------------------



making or issuance of any request, rule, guideline or directive (whether or not
having the force of Law) by any Official Body; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of Law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.
Change of Control shall mean an event or series of events by which: (i) other
than the Original Investor, any "person" or "group" (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act") but excluding any employee benefit plan of such person or its
Subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) shall become the
"beneficial owner" (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), except that, other than the Original Investor, a person or group shall be
deemed to have "beneficial ownership" of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an "option right"), directly or
indirectly, of more than 35% of the Capital Stock of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option right)
or (ii) the Borrower shall cease to own, free and clear of all Liens or other
encumbrances (other than Permitted Liens), directly or indirectly 100% of the
equity securities of each Guarantor entitled to vote for members of the board of
directors or equivalent governing body of such Guarantor on a fully-diluted
basis.
CIP Regulations shall have the meaning specified in Section 10.11 [No Reliance
on Administrative Agent's Customer Identification Program].
Closing Date shall mean the Business Day on which all of the conditions
precedent in Section 7.1 [First Revolving Credit Loans and Letters of Credit]
are satisfied or waived in accordance with Section 11.1 [Modifications,
Amendments or Waivers].
Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.
Collateral shall mean, collectively, the (i) “Collateral” as defined in the
Security Agreement, (ii) the “Pledged Collateral” as defined in the Pledge
Agreement, (iii) the “Pledged Collateral” as defined in the Bank Account Pledge
Agreement and (iv) the “Patents, Trademarks and Copyrights” as defined in the
Patent, Trademark and Copyright Security Agreement.
Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].


4

--------------------------------------------------------------------------------



Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Borrower].
Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
Consolidated Cash Interest Expense means, for any period, the excess of (i) the
sum, without duplication, of (a) the interest expense (including imputed
interest expense in respect of Finance Lease obligations of the Borrower and its
consolidated Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP, (b) any interest or other financing costs becoming payable
during such period in respect of Indebtedness of the Borrower or its
consolidated Subsidiaries to the extent such interest or other financing costs
shall have been capitalized rather than included in consolidated interest
expense for such period in accordance with GAAP and (c) any cash payments made
during such period in respect of obligations referred to in clause (ii)(b) below
that were amortized or accrued in a previous period, minus (ii) to the extent
included in such consolidated interest expense for such period, the sum of (a)
noncash amounts attributable to amortization or write-off of capitalized
interest or other financing costs paid in a previous period and (b) noncash
amounts attributable to amortization of debt discounts or accrued interest
payable in kind for such period. For purposes of calculating Consolidated Cash
Interest Expense for any period, if during such period the Borrower or any
Subsidiary shall have consummated a Permitted Acquisition, Consolidated Cash
Interest Expense for such period shall be calculated after giving pro forma
effect thereto.
Consolidated EBITDA means, for any period, for the Borrower and its Subsidiaries
on a consolidated basis in accordance with GAAP, an amount equal to Consolidated
Net Income for such period plus, to the extent deducted in determining such
Consolidated Net Income, (i) Consolidated Cash Interest Expense for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) non-cash stock compensation expense, (v) amortization
of deferred commissions, (vi) non-cash foreign exchange losses, (vii)
non-recurring transactions fees, costs and expenses in connection with any
Permitted Acquisition, and (viii) other non-cash charges, expenses or losses
(less any such non-cash gains), in each case, not representing an accrual or
reserve for future cash charges, expenses or losses and excluding write-downs of
any assets. For the purposes of calculating Consolidated EBITDA for any period
in connection with any determination of the Net Leverage Ratio, if during such
period the Borrower or any Subsidiary shall have made a Permitted Acquisition,
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect to any such Permitted Acquisition as if such Permitted Acquisition
occurred on the first day of such period. With respect to Permitted Acquisitions
or other provisions herein calling for a pro forma calculation of the Net
Leverage Ratio, Consolidated EBITDA shall be calculated on a pro forma basis,
broken down by fiscal quarter in the Borrower’s reasonable judgment and taking
into account any such Permitted Acquisition (including, for purposes of
Consolidated EBITDA, factually supportable and identifiable cost savings and
expenses through unqualified audits or quality of earnings reports, in
accordance with Regulation S-X under the Securities Act of 1933 and reasonably
satisfactory to the Administrative Agent), [Consolidated Funded


5

--------------------------------------------------------------------------------



Indebtedness] in connection therewith (and the use of the proceeds thereof) and
the repayment of any Indebtedness in connection with any such Permitted
Acquisition.
Consolidated Funded Indebtedness means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP,
the sum of (i) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (ii) all purchase money Indebtedness, (iii) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(iv) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(v) all obligations in respect of Finance Leases, (vi) without duplication, all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (i) through (v) above of Persons other than the Borrower or any
Subsidiary, and (vii) all Indebtedness of the types referred to in clauses (i)
through (vi) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Borrower or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Borrower or such Subsidiary.
Consolidated Net Income shall mean, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, as determined in accordance with GAAP, the
net income or loss of the Borrower and its Subsidiaries (which, for purposes of
clarification, shall exclude all extraordinary, unusual, or non-recurring gains
and losses outside the ordinary course of business) for that period.
Covered Entity shall mean (i) the Borrower, each of Borrower’s Subsidiaries, all
Guarantors and all pledgors of Collateral, and (ii) each Person that, directly
or indirectly, is in control of a Person described in clause (i) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise. Notwithstanding the foregoing, at any time the Borrower’s Equity
Interests are traded on a public stock exchange in the United States, the
definition of Covered Entity shall not include subsection (x) above.
Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day. Notwithstanding the
foregoing, if the Daily LIBOR Rate as determined above would be less than zero
(0.00), such rate shall be deemed to be zero (0.00) for purposes of this
Agreement.
Defaulting Lender shall mean, subject to the final paragraph of Section 2.10
[Defaulting Lenders], any Lender that (i) has failed, within two Business Days
of the date required to be funded or paid, to (a) fund all or any portion of its
Revolving Credit Loans, (b) fund any portion of its participations in Letters of
Credit or (c) pay over to the Administrative Agent, the


6

--------------------------------------------------------------------------------



Issuing Lender or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (a) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender's
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(ii) has notified the Borrower or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender's good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (iii) has failed, within two Business Days after
request by the Administrative Agent or the Borrower, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Revolving Credit Loans and participations in
then outstanding Letters of Credit under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (iii) upon
the Administrative Agent's or the Borrower's receipt of such certification in
form and substance satisfactory to the Administrative Agent or the Borrower, as
the case may be, (iv) has become the subject of a Bankruptcy Event or (v) has
failed at any time to comply with the provisions of Section 5.3 [Sharing of
Payments by Lenders] with respect to purchasing participations from the other
Lenders, whereby such Lender's share of any payment received, whether by setoff
or otherwise, is in excess of its Ratable Share of such payments due and payable
to all of the Lenders.
As used in this definition and in Section 2.10 [Defaulting Lenders], the term
"Bankruptcy Event" means, with respect to any Person, such Person or such
Person's direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it (including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity), or, in the good
faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person or such Person's direct or indirect parent
company by an Official Body or instrumentality thereof if, and only if, such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Official Body or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.
Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.
Domestic Subsidiary shall mean any Subsidiary that is organized under the laws
of any political subdivision of the United States.


7

--------------------------------------------------------------------------------



Drawing Date shall have the meaning specified in Section 2.9.3 [Disbursements,
Reimbursement].
Effective Date means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.
Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.
Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).
Environmental Laws shall mean all applicable federal, state, local, and foreign
Laws (including common law), constitutions, statutes, treaties, regulations,
rules, ordinances and codes and any consent decrees, settlement agreements,
judgments, orders, directives, policies or programs issued by or entered into
with an Official Body pertaining or relating to: (i) pollution or pollution
control; (ii) protection of human health from exposure to regulated substances;
(iii) protection of the environment and/or natural resources; (iv) employee
safety in the workplace; (v) the presence, use, management, generation,
manufacture, processing, extraction, treatment, recycling, refining,
reclamation, labeling, packaging, sale, transport, storage, collection,
distribution, disposal or release or threat of release of regulated substances;
(vi) the presence of contamination; (vii) the protection of endangered or
threatened species; and (viii) the protection of environmentally sensitive
areas.
Equity Interests shall have the meaning specified in Section 6.1.2 [Subsidiaries
and Owners; Investment Companies].
ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
ERISA Event shall mean (i) with respect to a Pension Plan, a reportable event
under Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in the regulations) there is a duty to give notice to the
PBGC; (ii) a withdrawal by Borrower or any member of the ERISA Group from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (iii) a complete or partial withdrawal by Borrower or any
member of the ERISA Group from a Multiemployer Plan, notification that a
Multiemployer Plan is in reorganization, or occurrence of an event described in
Section 4041A(a) of ERISA that results in the termination of a Multiemployer
Plan; (iv) the filing of a notice of intent to terminate a Pension Plan, the
treatment of a Pension Plan amendment as a termination under Section 4041(e) of
ERISA, or the commencement of proceedings by the PBGC


8

--------------------------------------------------------------------------------



to terminate a Pension Plan; (v) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; or (vi) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon Borrower or any member of the ERISA Group.
ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Code or
Section 4001(b)(1) of ERISA.
Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an "Event of Default."
Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (i) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, (ii) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (iii) if there is more than one Loan Party executing this
Agreement or the other Loan Documents and a Swap Obligation would be an Excluded
Hedge Liability with respect to one or more of such Persons, but not all of
them, the definition of Excluded Hedge Liability or Liabilities with respect to
each such Person shall only be deemed applicable to (a) the particular Swap
Obligations that constitute Excluded Hedge Liabilities with respect to such
Person, and (b) the particular Person with respect to which such Swap
Obligations constitute Excluded Hedge Liabilities.
Excluded Subsidiaries shall mean, collectively, (a) the Foreign Subsidiaries of
the Borrower and the indirect Domestic Subsidiaries of the Borrower which are
direct Subsidiaries of a Foreign Subsidiary unless any such Subsidiary is
required to be or become a Guarantor hereunder pursuant to Section 8.3.4.5(v)
[Material Subsidiaries; New Subsidiaries] hereof; and (b) each Domestic
Subsidiary which is not a Material Subsidiary (unless such Subsidiary
voluntarily elects to become a Guarantor hereunder). The Excluded Subsidiaries
are not required to join this Agreement as Guarantors.


9

--------------------------------------------------------------------------------



Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Revolving Credit Loan or
Revolving Credit Commitment pursuant to a law in effect on the date on which (a)
such Lender acquires such interest in such Revolving Credit Loan or Revolving
Credit Commitment (other than pursuant to an assignment request by the Borrower
under Section 5.6.2 [Replacement of a Lender]) or (b) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
5.9.7 [Status of Lenders], amounts with respect to such Taxes were payable
either to such Lender's assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office, (iii)
Taxes attributable to such Recipient's failure to comply with Section 5.9.7
[Status of Lenders], and (iv) any U.S. federal withholding Taxes imposed under
FATCA (except to the extent imposed due to the failure of the Borrower to
provide documentation or information to the IRS).
Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
Expiration Date shall mean, with respect to the Revolving Credit Commitments,
November 4, 2024.
FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Official Bodies and implementing such
Sections of the Code.
Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the "Federal Funds
Effective Rate" as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by


10

--------------------------------------------------------------------------------



ICAP North America, Inc. (or any successor) as set forth on the Bloomberg Screen
BTMM for that day opposite the caption "OPEN" (or on such other substitute
Bloomberg Screen that displays such rate), or as set forth on such other
recognized electronic source used for the purpose of displaying such rate as
selected by the Administrative Agent (for purposes of this definition, an
"Alternate Source") (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the "open" rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrower, effective on the date of any such change.
Finance Lease shall mean each lease that has been or is required to be, in
accordance with GAAP, recorded as a Finance Lease.
Foreign Currency Hedge shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency.
Foreign Currency Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Foreign Currency Hedge.
Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
Foreign Subsidiary shall mean any Subsidiary that is organized under the laws of
a jurisdiction other than the United States, a State thereof or the District of
Columbia.
GAAP shall mean generally United States accepted accounting principles as are in
effect from time to time, subject to the provisions of Section 1.3 [Accounting
Principles; Changes in GAAP], and applied on a consistent basis both as to
classification of items and amounts.
Guarantor shall mean each of the parties to this Agreement which is designated
as a "Guarantor" on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof in accordance with Section
8.2.9 hereof.
Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).
Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly


11

--------------------------------------------------------------------------------



or indirectly, including any agreement to indemnify or hold harmless any other
Person, any performance bond or other suretyship arrangement and any other form
of assurance against loss, except endorsement of negotiable or other instruments
for deposit or collection in the ordinary course of business.
Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by each of the Guarantors to the Administrative Agent for the benefit of the
Lenders.
Hedge Liabilities shall mean collectively, the Foreign Currency Hedge
Liabilities and the Interest Rate Hedge Liabilities.
ICC shall have the meaning specified in Section 11.11.1 [Governing Law].
Increased Amount Date has the meaning specified in Section 2.11 [Incremental
Loans].
Incremental Lender has the meaning specified in Section 2.11 [Incremental
Loans].
Incremental Loan Commitments has the meaning specified in Section 2.11
[Incremental Loans].
Incremental Loans has the meaning specified in Section 2.11 [Incremental Loans].
Indebtedness shall mean, as to any Person at any time, without duplication, any
and all indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money,
(ii) amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility, (iii) reimbursement obligations (contingent or
otherwise) under any letter of credit agreement, (iv) net obligations under any
currency swap agreement, interest rate swap, cap, collar or floor agreement or
other interest rate management device, (v) any other transaction (including
forward sale or purchase agreements, Finance Leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
trade payables and accrued expenses incurred in the ordinary course of business
which are not represented by a promissory note or other evidence of indebtedness
and which are not more than one hundred eighty (180) days past due), or (vi) any
Guaranty of Indebtedness for borrowed money.
Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.
Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].


12

--------------------------------------------------------------------------------



Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries.
Insolvency Proceeding shall mean, with respect to any Person, (i) a case, action
or proceeding with respect to such Person (a) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (b) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (ii) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person's creditors generally or
any substantial portion of its creditors; undertaken under any Law.
Intercompany Subordination Agreement shall mean a subordination agreement among
the Loan Parties in a form reasonably acceptable to the Administrative Agent.
Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one, two, three or six Months. Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (i) the Borrowing
Date if the Borrower is requesting new Revolving Credit Loans, or (ii) the date
of renewal of or conversion to the LIBOR Rate Option if the Borrower is renewing
or converting to the LIBOR Rate Option applicable to outstanding Revolving
Credit Loans. Notwithstanding the second sentence hereof: (A) any Interest
Period which would otherwise end on a date which is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (B) the Borrower shall not select, convert to
or renew an Interest Period for any portion of the Revolving Credit Loans that
would end after the Expiration Date.
Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party in order to provide protection
to, or minimize the impact upon, such Loan Party of increasing floating rates of
interest applicable to Indebtedness.
Interest Rate Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Interest Rate Hedge.
Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.
IRS shall mean the United States Internal Revenue Service.
ISP98 shall have the meaning specified in Section 11.11.1 [Governing Law].


13

--------------------------------------------------------------------------------



Issuing Lender shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder, and any other Lender that Borrower, Administrative Agent
and such other Lender may agree may from time to time issue Letters of Credit
hereunder.
Joint Venture shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.
Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.
Lender Joinder Agreement means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower delivered
in connection with any Incremental Loan Commitments pursuant to Section 2.11
[Incremental Loans].
Lender Provided Foreign Currency Hedge shall mean a Foreign Currency Hedge which
is provided by any Lender or its Affiliate and for which such Lender confirms to
the Administrative Agent in writing prior to the execution thereof that it: (i)
is documented in a standard International Swaps and Derivatives Association
Master Agreement or another reasonable and customary manner, (ii) provides for
the method of calculating the reimbursable amount of the provider’s credit
exposure in a reasonable and customary manner, and (iii) is entered into for
hedging (rather than speculative) purposes. The liabilities owing to the
provider of any Lender Provided Foreign Currency Hedge (the “Foreign Currency
Hedge Liabilities”) by any Loan Party that is party to such Lender Provided
Foreign Currency Hedge shall, for purposes of this Agreement and all other Loan
Documents be “Obligations” of such Person and of each other Loan Party, be
guaranteed obligations under the Guaranty Agreement and secured obligations
under any other Loan Document, as applicable, and otherwise treated as
Obligations for purposes of the other Loan Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
Foreign Currency Hedge Liabilities shall be pari passu with the Liens
securing all other Obligations under this Agreement and the other Loan
Documents, subject to the express provisions of Section 9.2.4 [Application of
Proceeds].
Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and with respect to which such Lender
confirms to Administrative Agent in writing prior to the execution thereof that
it: (i) is documented in a standard International Swaps and Derivatives
Association Master Agreement or another reasonable and customary manner, (ii)
provides for the method of calculating the reimbursable amount of the provider’s
credit exposure in a reasonable and customary manner, and (iii) is entered into
for hedging (rather than speculative) purposes. The liabilities owing to the
provider of any Lender Provided Interest Rate Hedge (the “Interest Rate Hedge
Liabilities”) by any Loan Party that is party to such Lender Provided Interest
Rate Hedge shall, for purposes of this Agreement and all other Loan Documents be
“Obligations” of such Person and of each other Loan Party, be guaranteed
obligations under any Guaranty Agreement and secured obligations under any other
Loan Document, as applicable, and otherwise treated as Obligations for purposes
of the other Loan Documents, except


14

--------------------------------------------------------------------------------



to the extent constituting Excluded Hedge Liabilities of such Person. The Liens
securing the Hedge Liabilities shall be pari passu with the Liens securing all
other Obligations under this Agreement and the other Loan Documents, subject to
the express provisions of Section 9.2.4 [Application of Proceeds].
Lenders shall mean the financial institutions named on Schedule 1.1(B) (as the
same may be updated from time to time to reflect an Incremental Lender) and
their respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, "Lenders" shall include any Affiliate of a Lender to which such
Obligation is owed.
Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit].
Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].
Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date.
Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].
LIBOR Rate shall mean, with respect to the Revolving Credit Loans comprising any
Borrowing Tranche to which the LIBOR Rate Option applies for any Interest
Period, the interest rate per annum determined by the Administrative Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (i) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by the
Administrative Agent as an authorized information vendor for the purpose of
displaying rates at which US dollar deposits are offered by leading banks in the
London interbank deposit market (for purposes of this definition, an "Alternate
Source"), at approximately 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period as the London interbank offered rate
for U.S. Dollars for an amount comparable to such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
LIBOR Reserve


15

--------------------------------------------------------------------------------



Percentage. Notwithstanding the foregoing, if the LIBOR Rate as determined under
any method above would be less than zero (0.00), such rate shall be deemed to be
zero (0.00) for purposes of this Agreement.
The LIBOR Rate shall be adjusted with respect to any Revolving Credit Loan to
which the LIBOR Rate Option applies that is outstanding on the effective date of
any change in the LIBOR Reserve Percentage as of such effective date. The
Administrative Agent shall give prompt notice to the Borrower of the LIBOR Rate
as determined or adjusted in accordance herewith, which determination shall be
conclusive absent manifest error.
LIBOR Rate Option shall mean the option of the Borrower to have Revolving Credit
Loans bear interest at the rate and under the terms set forth in
Section 4.1.1(ii) [Revolving Credit LIBOR Rate Option].
LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as "Eurocurrency
Liabilities").
Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security.
Loan Documents shall mean this Agreement, the Administrative Agent's Letter, the
Guaranty Agreement, the Indemnity, the Intercompany Subordination Agreement, the
Notes, the Patent, Trademark and Copyright Security Agreement, the Pledge
Agreement, the Bank Account Pledge Agreement, the Security Agreement, and any
other instruments, certificates or documents delivered in connection herewith or
therewith.
Loan Parties shall mean the Borrower and the Guarantors.
Loan Request shall have the meaning specified in Section 2.5 [Revolving Credit
Loan Requests].
Material Acquisition shall have the meaning specified in Section 8.2.16 [Maximum
Net Leverage Ratio].
Material Adverse Change shall mean any set of circumstances or events which
(i) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (ii) is or could reasonably be expected to be material and
adverse to the business, properties, assets, financial condition or results of
operations of the Loan Parties taken as a whole, (iii) impairs materially or
could reasonably be expected to impair materially the ability of the Loan
Parties taken as a whole to duly and punctually pay or perform any of the
Obligations, or (iv) impairs materially or could reasonably be expected


16

--------------------------------------------------------------------------------



to impair materially the ability of the Administrative Agent or any of the
Lenders, to the extent permitted, to enforce their legal remedies pursuant to
this Agreement or any other Loan Document.
Material Subsidiary shall mean a Subsidiary of the Borrower that provides more
than 5% of the total revenues of, or holds more than 5% of the total assets of,
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP.
Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
Multiemployer Plan shall mean any employee pension benefit plan which is a
"multiemployer plan" within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five plan years,
has made or had an obligation to make such contributions.
Net Leverage Ratio shall mean, as of any date of determination, the ratio of (a)
Consolidated Funded Indebtedness on such date minus the lesser of (i)
unrestricted domestic cash and cash equivalents of the Loan Parties as of the
date of calculation and (ii) $25,000,000 to (b) Consolidated EBITDA for the four
fiscal quarters most recently ended.
Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].
Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.
Notes shall mean collectively, and Note shall mean separately, the promissory
notes in the form of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans.
Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent's Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge, (iii) any Lender Provided Foreign Currency Hedge, and (iv) any Other
Lender Provided Financial Service Product. Notwithstanding anything to the
contrary contained in the foregoing, the Obligations shall not include any
Excluded Hedge Liabilities.
Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority,


17

--------------------------------------------------------------------------------



instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank) and any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, the Financial Accounting Standards Board, the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing).
Operating Lease shall mean each lease that has been or is required to be, in
accordance with GAAP, recorded as an Operating Lease.
Order shall have the meaning specified in Section 2.9.9 [Liability for Acts and
Omissions].
Original Investor shall mean Alan Trefler or any Person legally or beneficially
owned by, or controlled by, Alan Trefler.
Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Revolving Credit Loan or Loan Document).
Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (i) credit cards,
(ii) credit card processing services, (iii) debit cards, (iv) purchase cards,
(v) ACH transactions, or (vi) cash management, including controlled
disbursement, accounts or services.
Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2 [Replacement of a Lender]).
Participant has the meaning specified in Section 11.8.4 [Participations].
Participant Register shall have the meaning specified in Section 11.8.4
[Participations].
Participation Advance shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].


18

--------------------------------------------------------------------------------



Patent, Trademark and Copyright Security Agreement shall mean the Patent,
Trademark and Copyright Security Agreement in substantially the form of Exhibit
1.1(P)(1) executed and delivered by the applicable Loan Parties to the
Administrative Agent for the benefit of the Lenders.
Payment Date shall mean the first day of each calendar quarter after the date
hereof and on the Expiration Date or upon acceleration of the Notes.
Payment In Full and Paid in Full shall mean the indefeasible payment in full in
cash of the Revolving Credit Loans and other Obligations hereunder, other than
contingent obligations for which no claims have been made, termination of the
Revolving Credit Commitments and expiration or termination of all Letters of
Credit.
PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.
Pension Plan shall mean at any time an “employee pension benefit plan” (as such
term is defined in Section 3(2) of ERISA) (including a “multiple employer plan”
as described in Sections 4063 and 4064 of ERISA, but not a Multiemployer Plan)
which is covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 or Section 430 of the Code and either (i) is
sponsored, maintained or contributed to by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been sponsored, maintained or contributed to by any entity
which was at such time a member of the ERISA Group for employees of any entity
which was at such time a member of the ERISA Group, or in the case of a
“multiple employer” or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.
Permitted Acquisition means an Acquisition by the Borrower or a Subsidiary
thereof (the Person or division, line of business or other business unit of the
Person to be acquired in such Acquisition shall be referred to herein as the
“Target”), in each case so long as:
(i)    the financial covenants set forth in Section 8.2.16 and Section 8.2.17 of
this Agreement have been satisfied prior to, and on a pro forma basis giving
effect to, a Permitted Acquisition;
(ii)    no Potential Default shall then exist or would exist after giving effect
to such Acquisition;
(iii)    (a) to the extent the Target is required to become a Guarantor pursuant
to the provisions of Section 8.3.4.6(v) [Material Subsidiaries; New
Subsidiaries], the Liens created by this Agreement and the other Loan Documents
in the Collateral are extended to include the assets of such Target (exclusive
of any assets determined by the Administrative Agent in its sole discretion not
required to be included as Collateral), and such Target joins this Agreement as
a Guarantor and/or (b) to the extent the Person acquiring the Target is required
to pledge the equity interest in the Target pursuant to Section 8.3.4.6(v)
[Material Subsidiaries; New Subsidiaries], then such Person will


19

--------------------------------------------------------------------------------



execute and deliver a pledge agreement substantially similar to the Pledge
Agreement with respect to such acquiring Person’s ownership interest in the
Target pursuant to the requirements set forth in Section 8.3.4.6(v) [Material
Subsidiaries; New Subsidiaries];
(iv)    such Acquisition shall not be a “hostile” Acquisition and shall, to the
extent required, have been approved by the board of directors (or equivalent)
and/or shareholders (or equivalent) of the Borrower or the applicable Subsidiary
and the Target;
(v)    the Administrative Agent shall have received thirty (30) days prior
written notice of such Permitted Acquisition and the material terms thereof;
(vi)    the Target engages in substantially the same type of business, or a type
of business substantially related or incidental thereto (or the assets acquired
pursuant to such Acquisition are used in substantially the same type of
business, or a type of business substantially related or incidental thereto),
engaged in by the Borrower and its Subsidiaries; and
(vii)    the Borrower delivers to the Administrative Agent a written
certification that the foregoing requirements have been satisfied as of the date
the Acquisition is effective.
Permitted Investments shall mean:
(i)    direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;
(ii)    commercial paper maturing in 180 days or less rated not lower than A-1,
by Standard & Poor's or P-1 by Moody's Investors Service, Inc. on the date of
acquisition;
(iii)    demand deposits, time deposits or certificates of deposit maturing
within one year in commercial banks whose obligations are rated A-1, A or the
equivalent or better by Standard & Poor's on the date of acquisition;
(iv)    money market or mutual funds whose investments are limited to those
types of investments described in clauses (i)‑(iii) above; and
(v)    investments made under the Cash Management Agreements or under cash
management agreements with any other Lenders.
Permitted Liens shall mean:
(i)    Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;


20

--------------------------------------------------------------------------------



(ii)    Pledges or deposits made in the ordinary course of business to secure
payment of workmen's compensation, or to participate in any fund in connection
with workmen's compensation, unemployment insurance, old-age pensions or other
social security programs;
(iii)    Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;
(iv)    Good-faith pledges or deposits made in the ordinary course of business
to secure performance of bids, tenders, contracts (other than for the repayment
of borrowed money) or leases, not in excess of the aggregate amount due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business;
(v)    Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;
(vi)    Liens, security interests and mortgages in favor of the Administrative
Agent for the benefit of the Lenders and their Affiliates securing the
Obligations (including Lender Provided Interest Rate Hedges Lender Provided
Foreign Currency Hedges, and Other Lender Provided Financial Services
Obligations);
(vii)    Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P), provided that the principal amount secured thereby is not
hereafter increased, and no additional assets become subject to such Lien;
(viii)    Purchase Money Security Interests and Finance Leases permitted in
Section 8.2.14 [Capital Expenditures and Leases]; provided that (a) the
aggregate amount of loans and deferred payments secured by such Purchase Money
Security Interests and Finance Leases shall not exceed $10,000,000 in the
aggregate (excluding for the purpose of this computation any loans or deferred
payments secured by Liens described on Schedule 1.1(P)), and (b) such Liens
shall be limited to the assets acquired with such purchase money financing or
leased pursuant to such Finance Lease; and
(ix)    The following, (a) if the validity or amount thereof is being contested
in good faith by appropriate and lawful proceedings diligently conducted so long
as levy and execution thereon have been stayed and continue to be stayed or
(b) if a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in either case they do not affect the Collateral or, in
the aggregate, materially impair the ability of any Loan Party to perform its
Obligations hereunder or under the other Loan Documents:
(A)    claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the applicable Loan Party


21

--------------------------------------------------------------------------------



maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;
(B)    claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;
(C)    claims or Liens of mechanics, materialmen, warehousemen, carriers, or
other statutory nonconsensual Liens; or
(D)    Liens resulting from final judgments or orders described in Section 9.1.7
[Final Judgments or Orders].
Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.
Pledge Agreement shall mean the Pledge Agreement in substantially the form of
Exhibit 1.1(P)(2) executed and delivered by each of the Loan Parties, as
applicable, to the Administrative Agent for the benefit of the Lenders.
Bank Account Pledge Agreement shall mean that certain Pledge Agreement (Bank
Accounts) dated as of the date hereof and executed and delivered by the Borrower
to the Administrative Agent for the benefit of the Lenders with respect to
certain bank accounts of the Borrower.
PNC shall mean PNC Bank, National Association, its successors and assigns.
Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.
Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.
Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.
Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral which is subject only to statutory Liens for taxes not yet due and
payable or Purchase Money Security Interests.


22

--------------------------------------------------------------------------------



Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal "Money Rates" listing under the caption "London
Interbank Offered Rates" for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).
Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.
Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or (b)
an Eligible Contract Participant that can cause another person to qualify as an
Eligible Contract Participant on the Eligibility Date under Section
1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a “letter of
credit or keepwell, support, or other agreement” for purposes of Section
1a(18)(A)(v)(II) of the CEA.
Ratable Share shall mean, with respect to a Lender's obligation to make
Revolving Credit Loans, participate in Letters of Credit and other Letter of
Credit Obligations, and receive payments, interest, and fees related thereto,
the proportion that such Lender's Revolving Credit Commitment bears to the
Revolving Credit Commitments of all of the Lenders, provided however, that if
the Revolving Credit Commitments have terminated or expired, the computation in
this clause shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments, and not on the current
amount of the Revolving Credit Commitments and provided further in the case of
Section 2.10 [Defaulting Lenders] when a Defaulting Lender shall exist, "Ratable
Share" shall mean the percentage of the aggregate Commitments (disregarding any
Defaulting Lender's Revolving Credit Commitment) represented by such Lender's
Revolving Credit Commitment.
Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.
Reimbursement Obligation shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
Related Parties shall mean, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its


23

--------------------------------------------------------------------------------



property, or for the winding-up or liquidation of its affairs, or an assignment
for the benefit of its creditors.
Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
Required Lenders shall mean
(i)    If there exists fewer than three (3) Lenders, all Lenders (other than any
Defaulting Lender), and
(ii)    If there exist three (3) or more Lenders, Lenders (other than any
Defaulting Lender) having more than 50% of the aggregate amount of the Revolving
Credit Commitments of the Lenders (excluding any Defaulting Lender) or, after
the termination of the Revolving Credit Commitments, the outstanding Revolving
Credit Loans and Ratable Share of Letter of Credit Obligations of the Lenders
(excluding any Defaulting Lender).
Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].
Restricted Investments shall mean all of the following with respect to any of
the Excluded Subsidiaries: (i) investments or contributions by any of the Loan
Parties directly or indirectly in or to the capital of or other payments to or
for the benefit of such Excluded Subsidiary, (ii) loans by any of the Loan
Parties directly or indirectly to such Excluded Subsidiary, (iii) guaranties by
any of the Loan Parties directly or indirectly of the obligations of such
Excluded Subsidiary, or (iv) other obligations, contingent or otherwise, of any
of the Loan Parties to or for the benefit of such Excluded Subsidiary.
Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
"Amount of Commitment for Revolving Credit Loans," as such Revolving Credit
Commitment is thereafter assigned or modified and Revolving Credit Commitments
shall mean the aggregate Revolving Credit Commitments of all of the Lenders.
Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1
[Revolving Credit Commitments] or Section 2.9.3 [Disbursements, Reimbursement].
Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans and the Letter of Credit Obligations.


24

--------------------------------------------------------------------------------



Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.
Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.
Secured Parties shall mean, collectively, each Lender, each Issuing Lender and
each Lender or its Affiliates providing any Lender Provided Interest Rate Hedge,
any Lender Provided Foreign Currency Hedge, and any Other Lender Provided
Financial Service Product.
Security Agreement shall mean the Security Agreement in substantially the form
of Exhibit 1.1(S) executed and delivered by each of the Loan Parties to the
Administrative Agent for the benefit of the Lenders.
Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.11 [Settlement Date Procedures].
Solvent shall mean, with respect to any Person on any date of determination,
taking into account any right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (ii) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (iii) such Person is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
other commitments as they mature in the normal course of business, (iv) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person's
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
Standard & Poor's shall mean Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc.
Statements shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].
Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights)


25

--------------------------------------------------------------------------------



is at such time owned directly or indirectly by such Person or one or more of
such Person's Subsidiaries, or (ii)  which is controlled or capable of being
controlled by such Person or one or more of such Person's Subsidiaries.
Subsidiary Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].
Swap shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).
Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Interest Rate Hedge, or a Lender Provided Foreign Currency Hedge.
Target has the meaning specified in the definition of Permitted Acquisition.
Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.
UCP shall have the meaning specified in Section 11.11.1 [Governing Law].
USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
U.S. Person shall mean any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.
U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.9.7 [Status of Lenders].
Voting Stock means, with respect to any Person, Equity Interests issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right to so vote has been suspended
by the happening of such contingency.
Withholding Agent shall mean any Loan Party and the Administrative Agent.

1.2    Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words "include," "includes"
and "including" shall be deemed to be followed by the phrase "without
limitation"; (ii) the words "hereof," "herein," "hereunder," "hereto" and
similar terms in this Agreement or any other Loan Document refer to this


26

--------------------------------------------------------------------------------



Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (iv)
reference to any Person includes such Person's successors and assigns; (v)
reference to any agreement, including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, "from" means "from and including," "to"
means "to but excluding," and "through" means "through and including"; (vii) the
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (viii)
section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall constitute references to Eastern Time.

1.3    Accounting Principles; Changes in GAAP; Lease Accounting. Except as
otherwise provided in this Agreement, all computations and determinations as to
accounting or financial matters and all financial statements to be delivered
pursuant to this Agreement shall be made and prepared in accordance with GAAP
(including principles of consolidation where appropriate), and all accounting or
financial terms shall have the meanings ascribed to such terms by GAAP;
provided, however, that all accounting terms used in Section 8.2 [Negative
Covenants] (and all defined terms used in the definition of any accounting term
used in Section 8.2) shall have the meaning given to such terms (and defined
terms) under GAAP as in effect on the date hereof applied on a basis consistent
with those used in preparing Statements referred to in Section 6.1.6(i)
[Historical Statements]. Notwithstanding the foregoing, if the Borrower notifies
the Administrative Agent in writing that the Borrower wishes to amend any
financial covenant in Section 8.2 of this Agreement, any related definition
and/or the definition of the term Net Leverage Ratio for purposes of interest,
Letter of Credit Fee and Commitment Fee determinations to eliminate the effect
of any change in GAAP occurring after the Closing Date on the operation of such
financial covenants and/or interest, Letter of Credit Fee or Commitment Fee
determinations (or if the Administrative Agent notifies the Borrower in writing
that the Required Lenders wish to amend any financial covenant in Section 8.2,
any related definition and/or the definition of the term Net Leverage Ratio for
purposes of interest, Letter of Credit Fee and Commitment Fee determinations to
eliminate the effect of any such change in GAAP), then the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratios
or requirements to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); and the Borrower
provided that, until so amended, the Loan Parties' compliance with such
covenants and/or the definition of the term Net Leverage Ratio for purposes of
interest, Letter of Credit Fee and Commitment Fee determinations shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such
covenants or definitions are amended in a manner satisfactory to the Borrower
and the Required Lenders, and the Loan Parties shall provide to the
Administrative Agent, when


27

--------------------------------------------------------------------------------



they deliver their financial statements pursuant to Sections 8.3.1 [Quarterly
Financial Statements] and 8.3.2 [Annual Financial Statements] of this Agreement,
such reconciliation statements as shall be reasonably requested by the
Administrative Agent. In addition, notwithstanding anything to the contrary
contained in this Section 1.3 or the definitions and/or use of GAAP or of
Finance Leases, in no event will any lease that would have been categorized as
an Operating Lease as determined in accordance with GAAP prior to giving effect
to the Financial Accounting Standards Board Accounting Standard Update 2016-02,
Leases (Topic 842), issued in February 2016, or any changes in GAAP subsequent
to the Closing Date be considered a Finance Lease for purposes of this Agreement
(including the definition of Capital Expenditures) or any Loan Document.

1.4    LIBOR Notification. Section 4.6 [Successor Libor Rate Index] of this
Agreement provides a mechanism for determining an alternative rate of interest
in the event that the London interbank offered rate is no longer available or in
certain other circumstances. The Administrative Agent does not warrant or accept
any responsibility for and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of "LIBOR Rate" or with respect to
any alternative or successor rate thereto, or replacement rate therefor.

2.    REVOLVING CREDIT FACILITIES



2.1    Revolving Credit Commitments.

2.1.1    Revolving Credit Loans. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make Revolving Credit Loans to the Borrower at any time or
from time to time on or after the date hereof to the Expiration Date; provided
that after giving effect to each such Revolving Credit Loan (i) the aggregate
amount of Revolving Credit Loans from such Lender shall not exceed such Lender's
Revolving Credit Commitment minus such Lender's Ratable Share of the outstanding
Letter of Credit Obligations and (ii) the Revolving Facility Usage shall not
exceed the Revolving Credit Commitments. Within such limits of time and amount
and subject to the other provisions of this Agreement, the Borrower may borrow,
repay and reborrow pursuant to this Section 2.1.

2.2    Nature of Lenders' Obligations with Respect to Revolving Credit Loans.
Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.5 [Revolving Credit Loan Requests] in
accordance with its Ratable Share. The aggregate of each Lender's Revolving
Credit Loans outstanding hereunder to the Borrower at any time shall never
exceed its Revolving Credit Commitment minus its Ratable Share of the
outstanding Letter of Credit Obligations. The obligations of each Lender
hereunder are several. The failure of any Lender to perform its obligations
hereunder shall not relieve each other Lender of its obligation to fund its
Ratable Share of the requested Revolving Credit Loan and, in addition, shall not
affect the Obligations of the Borrower to any other party nor shall any other
party be liable for the failure of such Lender to perform


28

--------------------------------------------------------------------------------



its obligations hereunder. The Lenders shall have no obligation to make
Revolving Credit Loans hereunder on or after the Expiration Date.

2.3    Commitment Fees. Accruing from the date hereof until the Expiration Date,
the Borrower agrees to pay to the Administrative Agent for the account of each
Lender according to its Ratable Share, a nonrefundable commitment fee (the
"Commitment Fee") equal to the Applicable Commitment Fee Rate (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
multiplied by the average daily difference between the amount of (i) the
Revolving Credit Commitments and (ii) the Revolving Facility Usage; provided,
further, that any Commitment Fee accrued with respect to the Revolving Credit
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such Commitment Fee shall otherwise have been due and payable by
the Borrower prior to such time; and provided further that no Commitment Fee
shall accrue with respect to the Revolving Credit Commitment of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender. Subject to the
proviso in the directly preceding sentence, all Commitment Fees shall be payable
in arrears on the third Business Day of each of January, April, July and October
for the immediately preceding calendar quarter commencing January 6, 2020.

2.4    Termination or Reduction of Revolving Credit Commitments. The Borrower
shall have the right, upon not less than three (3) Business Days' notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit Commitments
(ratably among the Lenders in proportion to their Ratable Shares); provided that
no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans made on the effective date thereof, the Revolving
Facility Usage would exceed the aggregate Revolving Credit Commitments of the
Lenders. Any such reduction shall be in an amount equal to $5,000,000, or a
whole multiple thereof, and shall reduce permanently the Revolving Credit
Commitments then in effect. Any such reduction or termination shall be
accompanied by prepayment of the principal amount of the Revolving Credit Loans,
together with outstanding Commitment Fees, and the full amount of interest
accrued on the principal sum to be prepaid (and all amounts referred to in
Section 5.10 [Indemnity] hereof) to the extent necessary to cause the aggregate
Revolving Facility Usage after giving effect to such prepayments to be equal to
or less than the Revolving Credit Commitments as so reduced or terminated. Any
notice to reduce the Revolving Credit Commitments under this Section 2.4 shall
be irrevocable.

2.5    Revolving Credit Loan Requests. Except as otherwise provided herein, the
Borrower may from time to time prior to the Expiration Date request the Lenders
to make Revolving Credit Loans, or renew or convert the Interest Rate Option
applicable to existing Revolving Credit Loans pursuant to Section 4.2 [Interest
Periods], by delivering to the Administrative Agent, not later than 10:00 a.m.,
(i) three (3) Business Days prior to the proposed Borrowing Date with respect to
the making of Revolving Credit Loans to which the LIBOR Rate Option applies or
the conversion to or the renewal of the LIBOR Rate


29

--------------------------------------------------------------------------------



Option for any Revolving Credit Loans; and (ii) the same Business Day of the
proposed Borrowing Date with respect to the making of a Revolving Credit Loan to
which the Base Rate Option applies or the last day of the preceding Interest
Period with respect to the conversion to the Base Rate Option for any Revolving
Credit Loan, of a duly completed request therefor substantially in the form of
Exhibit 2.5 or a request by telephone immediately confirmed in writing by
letter, facsimile or telex in such form (each, a "Loan Request"), it being
understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each Loan Request shall be irrevocable and shall
specify the aggregate amount of the proposed Revolving Credit Loans comprising
each Borrowing Tranche, and, if applicable, the Interest Period, which amounts
shall be in (x) integral multiples of $500,000 and not less than $1,000,000 for
each Borrowing Tranche under the LIBOR Rate Option, and (y) integral multiples
of $100,000 and not less than $250,000 for each Borrowing Tranche under the Base
Rate Option.

2.6    Making Revolving Credit Loans; Presumptions by the Administrative Agent;
Repayment of Revolving Credit Loans.

2.6.1    Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.5 [Revolving Credit
Loan Requests] notify the Lenders of its receipt of such Loan Request specifying
the information provided by the Borrower and the apportionment among the Lenders
of the requested Revolving Credit Loans as determined by the Administrative
Agent in accordance with Section 2.2 [Nature of Lenders' Obligations with
Respect to Revolving Credit Loans]. Each Lender shall remit the principal amount
of each Revolving Credit Loan to the Administrative Agent such that the
Administrative Agent is able to, and the Administrative Agent shall, to the
extent the Lenders have made funds available to it for such purpose and subject
to Section 7.2 [Each Revolving Credit Loan or Letter of Credit], fund such
Revolving Credit Loans to the Borrower in U.S. Dollars and immediately available
funds at the Principal Office prior to 2:00 p.m., on the applicable Borrowing
Date; provided that if any Lender fails to remit such funds to the
Administrative Agent in a timely manner, the Administrative Agent may elect in
its sole discretion to fund with its own funds the Revolving Credit Loans of
such Lender on such Borrowing Date, and such Lender shall be subject to the
repayment obligation in Section 2.6.2 [Presumptions by the Administrative
Agent].

2.6.2    Presumptions by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed time of any
Revolving Credit Loan that such Lender will not make available to the
Administrative Agent such Lender's share of such Revolving Credit Loan, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.6.1 [Making Revolving Credit Loans]
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Revolving Credit Loan available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest


30

--------------------------------------------------------------------------------



thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to Revolving Credit Loans under the Base Rate Option. If such Lender
pays its share of the applicable Revolving Credit Loan to the Administrative
Agent, then the amount so paid shall constitute such Lender's Revolving Credit
Loan. Any payment by the Borrower shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

2.6.3    Reserved.

2.6.4    Repayment of Revolving Credit Loans. The Borrower shall repay the
Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.

2.6.5    Reserved.

2.6.6    Reserved.

2.7    Notes. The Obligation of the Borrower to repay the aggregate unpaid
principal amount of the Revolving Credit Loans made to it by each Lender,
together with interest thereon, shall be evidenced by a revolving credit Note
dated the Closing Date payable to the order of such Lender in a face amount
equal to such Lender’s Revolving Credit Commitment.

2.8    Use of Proceeds. The proceeds of the Revolving Credit Loans shall be used
for working capital purposes, Capital Expenditures and general corporate
purposes of the Loan Parties as well as Acquisitions by the Borrower and its
Subsidiaries as the same may be permitted by this Agreement.

2.9    Letter of Credit Subfacility.

2.9.1    Issuance of Letters of Credit. The Borrower or any other Loan Party may
at any time prior to the Expiration Date request the issuance of a letter of
credit (each a "Letter of Credit") for its own account or the account of another
Loan Party or any Subsidiary, or the amendment or extension of an existing
Letter of Credit, by delivering or transmitting electronically, or having such
other Loan Party deliver or transmit electronically to the Issuing Lender (with
a copy to the Administrative Agent) a completed application for letter of
credit, or request for such amendment or extension, as applicable, in such form
as the Issuing Lender may specify from time to time by no later than 10:00 a.m.
at least five (5) Business Days, or such shorter period as may be agreed to by
the Issuing Lender, in advance of the proposed date of issuance. The Borrower or
any other Loan Party shall authorize and direct the Issuing Lender to name the
Borrower or any other Loan Party as the “Applicant” or “Account Party” of each
Letter of Credit. Promptly after receipt of any


31

--------------------------------------------------------------------------------



letter of credit application, the Issuing Lender shall confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit application and if not, such
Issuing Lender will provide the Administrative Agent with a copy thereof.
2.9.1.1    Unless the Issuing Lender has received notice from any Lender, the
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 7 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.9, the Issuing Lender or any of the Issuing Lender's
Affiliates will issue the proposed Letter of Credit or agree to such amendment
or extension, provided that each Letter of Credit shall (i) have a maximum
maturity of twelve (12) months from the date of issuance, and (ii) in no event
expire later than the Expiration Date and provided further that in no event
shall (a) the Letter of Credit Obligations exceed, at any one time, $15,000,000
(the "Letter of Credit Sublimit") or (b) the Revolving Facility Usage exceed, at
any one time, the Revolving Credit Commitments. Each request by the Borrower or
other Loan Party, as the case may be, for the issuance, amendment or extension
of a Letter of Credit shall be deemed to be a representation by the Borrower or
such other Loan Party that it shall be in compliance with the preceding sentence
and with Section 7 [Conditions of Lending and Issuance of Letters of Credit]
after giving effect to the requested issuance, amendment or extension of such
Letter of Credit. Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to the beneficiary thereof, the applicable
Issuing Lender will also deliver to the Borrower and the Administrative Agent a
true and complete copy of such Letter of Credit or amendment.
2.9.1.2    Notwithstanding Section 2.9.1.1, the Issuing Lender shall not be
under any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Official Body or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Lender from issuing the Letter of Credit, or any Law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Official Body with jurisdiction over the
Issuing Lender shall prohibit, or request that the Issuing Lender refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Issuing
Lender in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of the Issuing Lender applicable to
letters of credit generally.

2.9.2    Letter of Credit Fees. The Borrower shall pay (i) to the Administrative
Agent for the ratable account of the Lenders a fee (the "Letter of Credit Fee")
equal to the Applicable Letter of Credit Fee Rate on the daily amount available
to be drawn under each Letter of Credit, and (ii) to the Issuing Lender for its
own account a


32

--------------------------------------------------------------------------------



fronting fee equal to 0.125% per annum on the daily amount available to be drawn
under each Letter of Credit. All Letter of Credit Fees and fronting fees shall
be computed on the basis of a year of 360 days and actual days elapsed and shall
be payable quarterly in arrears on each Payment Date following issuance of each
Letter of Credit. The Borrower shall also pay to the Issuing Lender for the
Issuing Lender's sole account the Issuing Lender's then in effect customary fees
and administrative expenses payable with respect to the Letters of Credit as the
Issuing Lender may generally charge or incur from time to time in connection
with the issuance, maintenance, amendment (if any), assignment or transfer (if
any), negotiation, and administration of Letters of Credit.

2.9.3    Disbursements, Reimbursement. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in an amount equal to such
Lender's Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively.
2.9.3.1    In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the Borrower and the Administrative Agent thereof. Provided that it shall have
received such notice, the Borrower shall reimburse (such obligation to reimburse
the Issuing Lender shall sometimes be referred to as a "Reimbursement
Obligation") the Issuing Lender prior to 12:00 noon on each date that an amount
is paid by the Issuing Lender under any Letter of Credit (each such date, a
"Drawing Date") by paying to the Administrative Agent for the account of the
Issuing Lender an amount equal to the amount so paid by the Issuing Lender. In
the event the Borrower fails to reimburse the Issuing Lender (through the
Administrative Agent) for the full amount of any drawing under any Letter of
Credit by 12:00 noon on the Drawing Date, the Administrative Agent will promptly
notify each Lender thereof, and the Borrower shall be deemed to have requested
that Revolving Credit Loans be made by the Lenders under the Base Rate Option to
be disbursed on the Drawing Date under such Letter of Credit, subject to the
amount of the unutilized portion of the Revolving Credit Commitment and subject
to the conditions set forth in Section 7.2 [Each Revolving Credit Loan or Letter
of Credit] other than any notice requirements. Any notice given by the
Administrative Agent or Issuing Lender pursuant to this Section 2.9.3.1 may be
oral if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
2.9.3.2    Each Lender shall upon any notice pursuant to Section 2.9.3.1 make
available to the Administrative Agent for the account of the Issuing Lender an
amount in immediately available funds equal to its Ratable Share of the amount
of the drawing, whereupon the participating Lenders shall (subject to
Section 2.9.3 [Disbursements; Reimbursement]) each be deemed to have made a
Revolving Credit Loan under the Base Rate Option to the Borrower in that amount.
If any Lender so notified fails to make available to the Administrative Agent
for the account of the Issuing Lender the amount of such Lender's Ratable Share
of such amount by no later than 2:00 p.m. on the


33

--------------------------------------------------------------------------------



Drawing Date, then interest shall accrue on such Lender's obligation to make
such payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Revolving Credit Loans under the Base Rate
Option on and after the fourth day following the Drawing Date. The
Administrative Agent and the Issuing Lender will promptly give notice (as
described in Section 2.9.3.1 above) of the occurrence of the Drawing Date, but
failure of the Administrative Agent or the Issuing Lender to give any such
notice on the Drawing Date or in sufficient time to enable any Lender to effect
such payment on such date shall not relieve such Lender from its obligation
under this Section 2.9.3.2.
2.9.3.3    With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Base Rate Option to the Borrower in whole or in
part as contemplated by Section 2.9.3.1, because of the Borrower's failure to
satisfy the conditions set forth in Section 7.2 [Each Revolving Credit Loan or
Letter of Credit] other than any notice requirements, or for any other reason,
the Borrower shall be deemed to have incurred from the Issuing Lender a
borrowing (each a "Letter of Credit Borrowing") in the amount of such drawing.
Such Letter of Credit Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the rate per annum applicable to the
Revolving Credit Loans under the Base Rate Option. Each Lender's payment to the
Administrative Agent for the account of the Issuing Lender pursuant to Section
2.9.3 [Disbursements, Reimbursement] shall be deemed to be a payment in respect
of its participation in such Letter of Credit Borrowing (each a "Participation
Advance") from such Lender in satisfaction of its participation obligation under
this Section 2.9.3.

2.9.4    Repayment of Participation Advances.
2.9.4.1    Upon (and only upon) receipt by the Administrative Agent for the
account of the Issuing Lender of immediately available funds from the Borrower
or other Loan Party (i) in reimbursement of any payment made by the Issuing
Lender under the Letter of Credit with respect to which any Lender has made a
Participation Advance to the Administrative Agent, or (ii) in payment of
interest on such a payment made by the Issuing Lender under such a Letter of
Credit, the Administrative Agent on behalf of the Issuing Lender will pay to
each Lender, in the same funds as those received by the Administrative Agent,
the amount of such Lender's Ratable Share of such funds, except the
Administrative Agent shall retain for the account of the Issuing Lender the
amount of the Ratable Share of such funds of any Lender that did not make a
Participation Advance in respect of such payment by the Issuing Lender.
2.9.4.2    If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section in reimbursement of a payment made under any Letter of Credit or
interest or fees thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the


34

--------------------------------------------------------------------------------



Administrative Agent for the account of the Issuing Lender the amount of its
Ratable Share of any amounts so returned by the Administrative Agent plus
interest thereon from the date such demand is made to the date such amounts are
returned by such Lender to the Administrative Agent, at a rate per annum equal
to the Federal Funds Effective Rate in effect from time to time.

2.9.5    Documentation. Each Loan Party agrees to be bound by the terms of the
Issuing Lender's application and agreement for letters of credit and the Issuing
Lender's written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party's own.
In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party's instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

2.9.6    Determinations to Honor Drawing Requests. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.

2.9.7    Nature of Participation and Reimbursement Obligations. Each Lender's
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.9.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrower to reimburse the Issuing Lender upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.9 under all
circumstances, including the following circumstances:
(i)    any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;
(ii)    the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.1 [Revolving Credit Commitments], 2.5 [Revolving Credit Loan
Requests], 2.6 [Making Revolving Credit Loans] or 7.2 [Each Revolving Credit
Loan or Letter of Credit] or as otherwise set forth in this Agreement for the
making of a Revolving Credit Loan, it being acknowledged that such conditions
are not required for the making of a Letter of Credit Borrowing and the
obligation of the Lenders to make Participation Advances under Section 2.9.3
[Disbursements, Reimbursement];


35

--------------------------------------------------------------------------------



(iii)    any lack of validity or enforceability of any Letter of Credit;
(iv)    any claim of breach of warranty that might be made by any Loan Party or
any Lender against any beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);
(v)    the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;
(vi)    payment by the Issuing Lender or any of its Affiliates under any Letter
of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit;
(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii)    any failure by the Issuing Lender or any of its Affiliates to issue
any Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;
(ix)    any adverse change in the business, operations, properties, assets or
condition (financial or otherwise) of any Loan Party or Subsidiaries of a Loan
Party;
(x)    any breach of this Agreement or any other Loan Document by any party
thereto;
(xi)    the occurrence or continuance of an Insolvency Proceeding with respect
to any Loan Party;


36

--------------------------------------------------------------------------------



(xii)    the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;
(xiii)    the fact that the Expiration Date shall have passed or this Agreement
or the Revolving Credit Commitments hereunder shall have been terminated; and
(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.

2.9.8    Indemnity. The Borrower hereby agrees to protect, indemnify, pay and
save harmless the Issuing Lender and any of its Affiliates that has issued a
Letter of Credit from and against any and all claims, demands, liabilities,
damages, taxes, penalties, interest, judgments, losses, costs, charges and
expenses (including reasonable fees, expenses and disbursements of counsel and
allocated costs of internal counsel) which the Issuing Lender or any of its
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit, other than as a result of the gross
negligence or willful misconduct of the Issuing Lender or such Affiliate, as the
case may be, as determined by a final non-appealable judgment of a court of
competent jurisdiction.

2.9.9    Liability for Acts and Omissions. As between any Loan Party and the
Issuing Lender, or the Issuing Lender's Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including


37

--------------------------------------------------------------------------------



any act or omission of any Official Body, and none of the above shall affect or
impair, or prevent the vesting of, any of the Issuing Lender's or its Affiliates
rights or powers hereunder. Nothing in the preceding sentence shall relieve the
Issuing Lender or its Affiliate from liability for the Issuing Lender's or such
Affiliate’s gross negligence or willful misconduct in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence. In no
event shall the Issuing Lender or its Affiliates be liable to any Loan Party for
any indirect, consequential, incidental, punitive, exemplary or special damages
or expenses (including attorneys' fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.
Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant's request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an "Order") and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.

2.9.10    Issuing Lender Reporting Requirements. Each Issuing Lender shall, on
the first Business Day of each month, provide to Administrative Agent and
Borrower a schedule of the Letters of Credit issued by it, in form and substance
satisfactory to Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), and the
expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.


38

--------------------------------------------------------------------------------




2.10    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(i)    fees shall cease to accrue on the unfunded portion of the Revolving
Credit Commitment of such Defaulting Lender pursuant to Section 2.3 [Commitment
Fees];
(ii)    the Revolving Credit Commitment and outstanding Revolving Credit Loans
of such Defaulting Lender shall not be included in determining whether the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to Section 11.1
[Modifications, Amendments or Waivers]); provided, that this clause (ii) shall
not apply to the vote of a Defaulting Lender in the case of an amendment, waiver
or other modification requiring the consent of such Lender or each Lender
directly affected thereby;
(iii)    if any Letter of Credit Obligations exist at the time such Lender
becomes a Defaulting Lender, then:
(a)    all or any part of the outstanding Letter of Credit Obligations of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Ratable Shares but only to the extent that
(A) the Revolving Facility Usage does not exceed the total of all non-Defaulting
Lenders' Revolving Credit Commitments, and (B) no Potential Default or Event of
Default has occurred and is continuing at such time;
(b)    if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Lender the Borrower's obligations corresponding to such Defaulting
Lender's Letter of Credit Obligations (after giving effect to any partial
reallocation pursuant to clause (a) above) in a deposit account held at the
Administrative Agent for so long as such Letter of Credit Obligations are
outstanding;
(c)    if the Borrower cash collateralizes any portion of such Defaulting
Lender's Letter of Credit Obligations pursuant to clause (b) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting Lender's
Letter of Credit Obligations during the period such Defaulting Lender's Letter
of Credit Obligations are cash collateralized;
(d)    if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.9.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders' Ratable Share; and


39

--------------------------------------------------------------------------------



(e)    if all or any portion of such Defaulting Lender's Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to clause
(a) or (b) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting
Lender's Letter of Credit Obligations shall be payable to the Issuing Lender
(and not to such Defaulting Lender) until and to the extent that such Letter of
Credit Obligations are reallocated and/or cash collateralized; and
(iv)    so long as such Lender is a Defaulting Lender, the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Issuing Lender is satisfied that the related exposure and the Defaulting
Lender's then outstanding Letter of Credit Obligations will be 100% covered by
the Revolving Credit Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with
Section 2.10(iii), and participating interests in any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.10(iii)(a) (and such Defaulting Lender shall not
participate therein).
(v)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 9 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.2.3 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Lender hereunder; third, as the Borrower may request (so long as no
Event of Default exists), to the funding of any Revolving Credit Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fourth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (a) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Revolving Credit
Loans under this Agreement and (b) cash collateralize the Issuing Lender's
future fronting exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement; fifth, to the payment of
any amounts owing to the Lenders, or any Issuing Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or any
Issuing Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and seventh, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (a) such payment is a payment of the principal amount of any Revolving
Credit Loans or Letter of Credit Obligations in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (b) such Revolving Credit
Loans were made or the related Letters


40

--------------------------------------------------------------------------------



of Credit were issued at a time when the conditions set forth in Section 7.2
were satisfied or waived, such payment shall be applied solely to pay the
Revolving Credit Loans of, and Letter of Credit Obligations owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Revolving Credit Loans of, or Letter of Credit Obligations owed to, such
Defaulting Lender until such time as all Revolving Credit Loans and funded and
unfunded participations in Letter of Credit Obligations are held by the Lenders
pro rata in accordance with the Revolving Credit Commitments. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto; and
(vi)    the Borrower may terminate the unused amount of the Revolving Credit
Commitment of any Lender that is a Defaulting Lender upon not less than three
(3) Business Days’ prior notice to the Administrative Agent (which shall
promptly notify the Lenders thereof), and in such event the provisions of clause
(v) will apply to all amounts thereafter paid by the Borrower for the account of
such Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that (a) no Event of
Default shall have occurred and be continuing, and (b) such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, any Issuing Lender or any Lender may have against such
Defaulting Lender.
If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) the Administrative Agent or the Issuing Lender has a good faith belief that
any Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Issuing Lender
shall not be required to issue, amend or increase any Letter of Credit, unless
the Administrative Agent or the Issuing Lender, as the case may be, shall have
entered into arrangements with the Borrower or such Lender, satisfactory to the
Administrative Agent or the Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower and the Issuing Lender
agree in writing that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Administrative Agent
will so notify the parties hereto, and the Ratable Share of the Letter of Credit
Obligations of the Lenders shall be readjusted to reflect the inclusion of such
Lender's Revolving Credit Commitment, and on such date such Lender shall
purchase at par such of the Revolving Credit Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Credit Loans in accordance with its Ratable Share.

2.11    Incremental Loans.
(i)    At any time, the Borrower may by written notice to the Administrative
Agent elect to request the establishment of increases in the Revolving Credit
Commitments (any such increase, an “Incremental Loan Commitment”) for the
advancing of incremental Revolving Credit Loans under the Revolving Credit
Facility (each such


41

--------------------------------------------------------------------------------



advance of Revolving Credit Loans under the Incremental Loan Commitment, an
“Incremental Loan”); provided that (a) the total aggregate principal amount of
all such Incremental Loan Commitments shall not (as of any date of incurrence
thereof) exceed $100,000,000, and (b) the minimum principal amount of each such
Incremental Loan Commitment shall not be less than $25,000,000 or, if less, the
remaining amount permitted pursuant to the foregoing clause (a). Each such
notice shall specify the date (each, an “Increased Amount Date”) on which the
Borrower proposes that any Incremental Loan Commitment shall be effective, which
shall be a date not less than ten (10) Business Days after the date on which
such notice is delivered to Administrative Agent (or such shorter period
acceptable to the Administrative Agent). The Borrower may invite existing
Lenders, any Affiliate of any Lender and/or any Approved Fund, and/or any other
Eligible Assignee reasonably satisfactory to the Administrative Agent, to
provide an Incremental Loan Commitment (any such Person, an “Incremental
Lender”); provided that the Issuing Lender shall consent to each Incremental
Lender providing any portion of an Incremental Loan Commitment (such consent not
to be unreasonably withheld or delayed). Any proposed or prior Incremental
Lender offered or approached to provide all or a portion of any Incremental Loan
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Loan Commitment. Any Incremental Loan Commitment shall become
effective as of such Increased Amount Date; provided that:
(A)    no Potential Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to (1) any Incremental Loan
Commitment, (2) the making of any Incremental Loans pursuant thereto on the
applicable Increased Amount Date and (3) any Permitted Acquisition consummated
in connection therewith;
(B)    Administrative Agent and the Lenders shall have received from the
Borrower a Compliance Certificate demonstrating, in form and substance
reasonably satisfactory to the Administrative Agent, that the Borrower is in
compliance with the Net Leverage Ratio based on the financial statements most
recently delivered pursuant to Section 8.2.16 both before and after giving
effect (on a pro-forma basis) to (1) any Incremental Loan Commitment, (2) the
making of any Incremental Loans pursuant thereto on the applicable Increased
Amount Date and (3) any Permitted Acquisition consummated in connection
therewith;
(C)    each of the representations and warranties contained in Article 6 shall
be true and correct in all material respects, except to the extent any such
representation and warranty is qualified by materiality or reference to a
Material Adverse Change, in which case, such representation and warranty shall
be true, correct and complete in all respects, on such Increased Amount Date
with the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date);


42

--------------------------------------------------------------------------------



(D)    the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Loan
Party authorizing such Incremental Loan Commitments and Incremental Loans)
reasonably requested by Administrative Agent in connection with any such
transaction; and
(E)    each proposed Incremental Lender shall join this Agreement as a Lender
pursuant to a Lender Joinder Agreement.
(ii)    Each Incremental Loan Commitment (and Incremental Loan) shall (a)
constitute Obligations of the Borrower and, to the extent the other Obligations
are guaranteed, shall be guaranteed with the other Obligations on a pari passu
basis, and (b) be part of the Revolving Credit Facility, shall mature on the
Expiration Date, shall bear interest and be entitled to fees, in each case at
the rate applicable to the Revolving Credit Facility, and shall otherwise be
subject to the same terms and conditions as the Revolving Credit Facility.
(iii)    Unless otherwise agreed by the applicable Incremental Lenders (provided
that no such agreement shall allow the Incremental Loan Commitments to be
terminated prior to termination of the existing Revolving Credit Commitments),
each Incremental Loan shall receive proceeds of prepayments on the same basis as
the existing Revolving Credit Loans (such prepayments to be shared pro rata on
the basis of the original aggregate funded amount thereof).
(iv)    The outstanding Revolving Credit Loans and Ratable Shares of Letter of
Credit Obligations will be reallocated by the Administrative Agent on the
applicable Increased Amount Date among the Lenders to the Revolving Credit
Facility (including the Incremental Lenders providing Incremental Loan
Commitments) in accordance with their revised Ratable Shares and the Lenders to
the Revolving Credit Facility (including the Incremental Lenders providing
Incremental Loan Commitments) agree to make all payments and adjustments
necessary to effect such reallocation and the Borrower shall pay any and all
costs required pursuant to Section 5.10 in connection with such reallocation as
if such reallocation were a repayment).
(v)    Incremental Loan Commitments may be effected pursuant to such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.11, without the consent of any other Lenders.
(vi)    The Incremental Lenders shall be included in any determination of the
Required Lenders and, unless otherwise agreed, the Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.
(vii)    On each Increased Amount Date, subject to the foregoing terms and
conditions, each Incremental Lender with an Incremental Loan Commitment


43

--------------------------------------------------------------------------------



shall become a Lender under the Revolving Credit Facility hereunder with respect
to such Incremental Loan Commitment.

3.    RESERVED

4.    INTEREST RATES

4.1    Interest Rate Options. The Borrower shall pay interest in respect of the
outstanding unpaid principal amount of the Revolving Credit Loans as selected by
it from the Base Rate Option or LIBOR Rate Option set forth below applicable to
the Revolving Credit Loans, it being understood that, subject to the provisions
of this Agreement, the Borrower may select different Interest Rate Options and
different Interest Periods to apply simultaneously to the Revolving Credit Loans
comprising different Borrowing Tranches and may convert to or renew one or more
Interest Rate Options with respect to all or any portion of the Revolving Credit
Loans comprising any Borrowing Tranche; provided that there shall not be at any
one time outstanding more than six (6) Borrowing Tranches in the aggregate among
all of the Revolving Credit Loans and provided further that if an Event of
Default or Potential Default exists and is continuing, the Borrower may not
request, convert to, or renew the LIBOR Rate Option for any Revolving Credit
Loans and the Required Lenders may demand that all existing Borrowing Tranches
bearing interest under the LIBOR Rate Option shall be converted to the Base Rate
Option, at the end of the applicable Interest Period relating thereto. If at any
time the designated rate applicable to any Revolving Credit Loan made by any
Lender exceeds such Lender's highest lawful rate, the rate of interest on such
Lender's Revolving Credit Loan shall be limited to such Lender's highest lawful
rate.

4.1.1    Revolving Credit Interest Rate Options. The Borrower shall have the
right to select from the following Interest Rate Options applicable to the
Revolving Credit Loans:
(i)    Revolving Credit Base Rate Option: A fluctuating rate per annum (computed
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or
(ii)    Revolving Credit LIBOR Rate Option: A rate per annum (computed on the
basis of a year of 360 days and actual days elapsed) equal to the LIBOR Rate as
determined for each applicable Interest Period plus the Applicable Margin.

4.1.2    Reserved.

4.1.3    Rate Quotations. The Borrower may call the Administrative Agent on or
before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.


44

--------------------------------------------------------------------------------




4.2    Interest Periods. At any time when the Borrower shall select, convert to
or renew a LIBOR Rate Option, the Borrower shall notify the Administrative Agent
thereof at least three (3) Business Days prior to the effective date of such
LIBOR Rate Option by delivering a Loan Request. The notice shall specify an
Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a LIBOR Rate Option:

4.2.1    Amount of Borrowing Tranche. Each Borrowing Tranche of Revolving Credit
Loans under the LIBOR Rate Option shall be in integral multiples of, and not
less than, the respective amounts set forth in Section 2.5 [Revolving Credit
Loan Requests]; and

4.2.2    Renewals. In the case of the renewal of a LIBOR Rate Option at the end
of an Interest Period, the first day of the new Interest Period shall be the
last day of the preceding Interest Period, without duplication in payment of
interest for such day.

4.3    Interest After Default. To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived, at the discretion of the Administrative Agent
or upon written demand by the Required Lenders to the Administrative Agent:

4.3.1    Letter of Credit Fees, Interest Rate. The Letter of Credit Fees shall
be increased by 2.0% per annum above the Letter of Credit Fees applicable
pursuant to Section 2.9.2 [Letter of Credit Fees], and the rate of interest for
each Revolving Credit Loan shall bear interest at 2.0% above the Base Rate
pricing option otherwise applicable pursuant to Section 4.1 [Interest Rate
Options].

4.3.2    Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable to Revolving Credit Loans under the Base Rate Option plus an
additional 2.0% per annum from the time such Obligation becomes due and payable
and until it is Paid In Full; and

4.3.3    Acknowledgment. The Borrower acknowledges that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Revolving Credit Loans or other amounts have become a substantially greater risk
given their default status and that the Lenders are entitled to additional
compensation for such risk; and all such interest shall be payable by Borrower
upon demand by Administrative Agent.

4.4    LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

4.4.1    Unascertainable. If on any date on which a LIBOR Rate would otherwise
be determined, the Administrative Agent shall have determined that:


45

--------------------------------------------------------------------------------



(i)    adequate and reasonable means do not exist for ascertaining such LIBOR
Rate, or
(ii)    a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate,
then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent's and Lender's Rights].

4.4.2    Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:
(i)    the making, maintenance or funding of any Revolving Credit Loan to which
a LIBOR Rate Option applies has been made impracticable or unlawful by
compliance by such Lender in good faith with any Law or any interpretation or
application thereof by any Official Body or with any request or directive of any
such Official Body (whether or not having the force of Law), or
(ii)    such LIBOR Rate Option will not adequately and fairly reflect the cost
to such Lender of the establishment or maintenance of any such Revolving Credit
Loan, or
(iii)    after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Revolving Credit Loan, or to
banks generally, to which a LIBOR Rate Option applies, respectively, are not
available to such Lender with respect to such Revolving Credit Loan, or to banks
generally, in the interbank eurodollar market,
then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent's and Lender's Rights].

4.4.3    Administrative Agent's and Lender's Rights. In the case of any event
specified in Section 4.4.1 [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrower thereof, and in the case
of an event specified in Section 4.4.2 [Illegality; Increased Costs; Deposits
Not Available] above, such Lender shall promptly so notify the Administrative
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Administrative Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrower. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Lenders, in the case of such notice
given by the Administrative Agent, or (B) such Lender, in the case of such
notice given by such Lender, to allow the Borrower to select, convert to or
renew a LIBOR Rate Option shall be suspended until the Administrative Agent
shall have later notified the Borrower, or such Lender shall have later notified
the Administrative Agent, of the Administrative Agent's or such Lender's, as the
case may be, determination that the circumstances giving rise to such previous
determination no longer exist. If at any time the Administrative Agent makes a
determination


46

--------------------------------------------------------------------------------



under Section 4.4.1 [Unascertainable] and the Borrower has previously notified
the Administrative Agent of its selection of, conversion to or renewal of a
LIBOR Rate Option and such Interest Rate Option has not yet gone into effect,
such notification shall be deemed to provide for selection of, conversion to or
renewal of the Base Rate Option otherwise available with respect to such
Revolving Credit Loans. If any Lender notifies the Administrative Agent of a
determination under Section 4.4.2 [Illegality; Increased Costs; Deposits Not
Available], the Borrower shall, subject to the Borrower's indemnification
Obligations under Section 5.10 [Indemnity], as to any Revolving Credit Loan of
the Lender to which a LIBOR Rate Option applies, on the date specified in such
notice either convert such Revolving Credit Loan to the Base Rate Option
otherwise available with respect to such Revolving Credit Loan or prepay such
Revolving Credit Loan in accordance with Section 5.6 [Voluntary Prepayments].
Absent due notice from the Borrower of conversion or prepayment, such Revolving
Credit Loan shall automatically be converted to the Base Rate Option (without
regard to the Daily LIBOR Rate component in the definition of Base Rate)
otherwise available with respect to such Revolving Credit Loan upon such
specified date.

4.5    Selection of Interest Rate Options. If the Borrower fails to select a new
Interest Period to apply to any Borrowing Tranche of Revolving Credit Loans
under the LIBOR Rate Option at the expiration of an existing Interest Period
applicable to such Borrowing Tranche in accordance with the provisions of
Section 4.2 [Interest Periods], the Borrower shall be deemed to have continued
such Borrowing Tranche at the LIBOR Rate Option with an Interest Period of one
month.

4.6    Successor LIBOR Rate Index
(i)    If the Administrative Agent determines (which determination shall be
final and conclusive, absent manifest error) that either (a) (i) the
circumstances set forth in Section 4.4 [LIBOR Rate Unascertainable; Illegality;
Increased Costs; Deposits Not Available] have arisen and are unlikely to be
temporary, or (ii) the circumstances set forth in Section 4.4 have not arisen
but the applicable supervisor or administrator (if any) of the LIBOR Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying the specific date after which the LIBOR Rate
shall no longer be used for determining interest rates for loans (either such
date, a “LIBOR Termination Date”), or (b) a rate other than the LIBOR Rate has
become a widely recognized benchmark rate for newly originated loans in Dollars
in the U.S. market, then the Administrative Agent may (in consultation with the
Borrower) choose a replacement index for the LIBOR Rate and make adjustments to
applicable margins and related amendments to this Agreement as referred to below
such that, to the extent practicable, the all-in interest rate based on the
replacement index will be substantially equivalent to the all-in LIBOR
Rate-based interest rate in effect prior to its replacement.
(ii)    The Administrative Agent and the Borrower shall enter into an amendment
to this Agreement to reflect the replacement index, the adjusted margins and
such other related amendments as may be appropriate, in the discretion of the
Administrative


47

--------------------------------------------------------------------------------



Agent, for the implementation and administration of the replacement index-based
rate. Notwithstanding anything to the contrary in this Agreement or the other
Loan Documents (including, without limitation, Section 11.1 [Modifications,
Amendments or Waivers]), such amendment shall become effective without any
further action or consent of any other party to this Agreement at 5:00 p.m. New
York City time on the tenth (10th) Business Day after the date a draft of the
amendment is provided to the Lenders, unless the Administrative Agent receives,
on or before such tenth (10th) Business Day, a written notice from the Required
Lenders stating that such Lenders object to such amendment.
(iii)    Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (i) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a LIBOR Rate-based rate to a replacement index-based
rate, and (ii) may also reflect adjustments to account for (x) the effects of
the transition from the LIBOR Rate to the replacement index and (y) yield- or
risk-based differences between the LIBOR Rate and the replacement index.
(iv)    Until an amendment reflecting a new replacement index in accordance with
this Section 4.6 is effective, each advance, conversion and renewal of a Loan
under the LIBOR Rate Option will continue to bear interest with reference to the
LIBOR Rate; provided however, that if the Administrative Agent determines (which
determination shall be final and conclusive, absent manifest error) that a LIBOR
Termination Date has occurred, then following the LIBOR Termination Date, all
Revolving Credit Loans as to which the LIBOR Rate Option would otherwise apply
shall automatically be converted to the Base Rate Option until such time as an
amendment reflecting a replacement index and related matters as described above
is implemented.
(v)    Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.

5.    PAYMENTS

5.1    Payments. All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Letter of Credit Fees, Administrative
Agent's Fee or other fees or amounts due from the Borrower hereunder shall be
payable prior to 11:00 a.m. on the date when due without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrower, and without set-off, counterclaim or other deduction of any nature,
and an action therefor shall immediately accrue. Such payments shall be made to
the Administrative Agent at the Principal Office for the ratable accounts of the
Lenders with respect to the Revolving Credit Loans in U.S. Dollars and in
immediately available funds, and the Administrative Agent shall promptly
distribute such amounts to the Lenders in immediately available funds; provided
that in the event payments are received by 11:00 a.m. by the Administrative
Agent with respect to the Revolving Credit Loans and such payments are not
distributed to the Lenders on the same day received by the Administrative Agent,
the Administrative Agent shall pay the Lenders interest at the Federal


48

--------------------------------------------------------------------------------



Funds Effective Rate with respect to the amount of such payments for each day
held by the Administrative Agent and not distributed to the Lenders. The
Administrative Agent's and each Lender's statement of account, ledger or other
relevant record shall, in the absence of manifest error, be conclusive as the
statement of the amount of principal of and interest on the Revolving Credit
Loans and other amounts owing under this Agreement.

5.2    Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrower with respect to principal, interest,
Commitment Fees and Letter of Credit Fees (but excluding the Administrative
Agent's Fee and the Issuing Lender's fronting fee) shall (except as otherwise
may be provided with respect to a Defaulting Lender and except as provided in
Sections 4.4.3 [Administrative Agent's and Lender's Rights] in the case of an
event specified in Section 4.4 [LIBOR Rate Unascertainable; Etc.], 5.6.2
[Replacement of a Lender] or 5.8 [Increased Costs]) be payable ratably among the
Lenders entitled to such payment in accordance with the amount of principal,
interest, Commitment Fees and Letter of Credit Fees, as set forth in this
Agreement.

5.3    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff, counterclaim or banker's lien, by receipt of voluntary payment,
by realization upon security, or by any other non-pro rata source, obtain
payment in respect of any principal of or interest on any of its Revolving
Credit Loans or other obligations hereunder resulting in such Lender's receiving
payment of a proportion of the aggregate amount of its Revolving Credit Loans
and accrued interest thereon or other such obligations greater than the pro-rata
share of the amount such Lender is entitled thereto, then the Lender receiving
such greater proportion shall (i) notify the Administrative Agent of such fact,
and (ii) purchase (for cash at face value) participations in the Revolving
Credit Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Credit Loans
and other amounts owing them, provided that:
(a)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and
(b)    the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Credit Loans or Participation Advances to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section 5.3 shall apply).


49

--------------------------------------------------------------------------------



Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

5.4    Presumptions by Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Lender, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Issuing Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

5.5    Interest Payment Dates. Interest on Revolving Credit Loans to which the
Base Rate Option applies shall be due and payable in arrears on each Payment
Date. Interest on Revolving Credit Loans to which the LIBOR Rate Option applies
shall be due and payable on the last day of each Interest Period for those
Revolving Credit Loans and, if such Interest Period is longer than three (3)
Months, also on the 90th day of such Interest Period. Interest on mandatory
prepayments of principal under Section 5.7 [Mandatory Prepayments] shall be due
on the date such mandatory prepayment is due. Interest on the principal amount
of each Revolving Credit Loan or other monetary Obligation shall be due and
payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise).

5.6    Voluntary Prepayments.

5.6.1    Right to Prepay. The Borrower shall have the right at its option from
time to time to prepay the Revolving Credit Loans in whole or part without
premium or penalty (except as provided in Section 5.6.2 [Replacement of a
Lender] below, in Section 5.8[Increased Costs] and Section 5.10 [Indemnity]).
Whenever the Borrower desires to prepay any part of the Revolving Credit Loans,
it shall provide a prepayment notice to the Administrative Agent by 1:00 p.m. at
least one (1) Business Day prior to the date of prepayment of the Revolving
Credit Loans, setting forth the following information:
(i)    the date, which shall be a Business Day, on which the proposed prepayment
is to be made;


50

--------------------------------------------------------------------------------



(ii)    a statement indicating the application of the prepayment between
Revolving Credit Loans to which the Base Rate Option applies and Revolving
Credit Loans to which the LIBOR Rate Option applies; and
(iii)    the total principal amount of such prepayment, which shall not be less
than the lesser of (A) the Revolving Facility Usage or (B) $10,000,000 for any
Revolving Credit Loan.
All prepayment notices shall be irrevocable. The principal amount of the
Revolving Credit Loans for which a prepayment notice is given, together with
interest on such principal amount, shall be due and payable on the date
specified in such prepayment notice as the date on which the proposed prepayment
is to be made. Except as provided in Section 4.4.3 [Administrative Agent's and
Lender's Rights], if the Borrower prepays a Revolving Credit Loan but fails to
specify the applicable Borrowing Tranche which the Borrower is prepaying, the
prepayment shall be applied first to Revolving Credit Loans to which the Base
Rate Option applies, then to Revolving Credit Loans to which the LIBOR Rate
Option applies. Any prepayment hereunder shall be subject to the Borrower's
Obligation to indemnify the Lenders under Section 5.10 [Indemnity].

5.6.2    Replacement of a Lender. In the event any Lender (i) gives notice under
Section 4.4 [LIBOR Rate Unascertainable, Etc.], (ii) requests compensation under
Section 5.8 [Increased Costs], or requires the Borrower to pay any Indemnified
Taxes or additional amount to any Lender or any Official Body for the account of
any Lender pursuant to Section 5.9 [Taxes], (iii) is a Defaulting Lender,
(iv) becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in Section
11.1 [Modifications, Amendments or Waivers], then in any such event the Borrower
may, at its sole expense, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.8 [Successors and Assigns]), all of its interests,
rights (other than existing rights to payments pursuant to Sections 5.8
[Increased Costs] or 5.9 [Taxes]) and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.8 [Successors and Assigns];
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Credit Loans and Participation Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.10 [Indemnity]) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 5.8.1 [Increased Costs Generally] or payments
required to


51

--------------------------------------------------------------------------------



be made pursuant to Section 5.9 [Taxes], such assignment will result in a
reduction in such compensation or payments thereafter; and
(iv)    such assignment does not conflict with applicable Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

5.6.3    Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.8 [Increased Costs], or the Borrower is or will be
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Official Body for the account of any Lender pursuant to Section 5.9 [Taxes],
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Revolving
Credit Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.8 [Increased Costs] or Section 5.9
[Taxes], as the case may be, in the future, and (ii) would not subject such
Lender to any material unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment

5.7    Reserved.

5.8    Increased Costs.

5.8.1    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender, the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Revolving Credit Loans made by such Lender or any Letter of Credit or
participation therein;


52

--------------------------------------------------------------------------------



and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Revolving Credit Loan or of maintaining its obligation to make
any such Revolving Credit Loan, or to increase the cost to such Lender, the
Issuing Lender or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, the Issuing Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Issuing Lender or other Recipient, the Borrower will
pay to such Lender, the Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

5.8.2    Capital Requirements. If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
lending office of such Lender or such Lender's or the Issuing Lender's holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender's or the Issuing
Lender's capital or on the capital of such Lender's or the Issuing Lender's
holding company, if any, as a consequence of this Agreement, the Revolving
Credit Commitments of such Lender or the Revolving Credit Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Lender, to a level below that which such Lender or
the Issuing Lender or such Lender's or the Issuing Lender's holding company
could have achieved but for such Change in Law (taking into consideration such
Lender's or the Issuing Lender's policies and the policies of such Lender's or
the Issuing Lender's holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or the Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender or such Lender's or the Issuing Lender's holding
company for any such reduction suffered.

5.8.3    Certificates for Reimbursement; Repayment of Outstanding Revolving
Credit Loans; Borrowing of New Revolving Credit Loans. A certificate of a Lender
or the Issuing Lender setting forth the amount or amounts necessary to
compensate such Lender or the Issuing Lender or its holding company, as the case
may be, as specified in Sections 5.8.1 [Increased Costs Generally] or 5.8.2
[Capital Requirements] and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Lender, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

5.8.4    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender's or the Issuing Lender's right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such


53

--------------------------------------------------------------------------------



Lender's or the Issuing Lender's intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine (9) month period referred to above
shall be extended to include the period of retroactive effect thereof).

5.9    Taxes.

5.9.1    Issuing Lender. For purposes of this Section 5.9, the term "Lender"
includes the Issuing Lender and the term "applicable Law" includes FATCA.

5.9.2    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

5.9.3    Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Official Body in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

5.9.4    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section 5.9
[Taxes]) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Official Body. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

5.9.5    Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender's failure to comply with
the provisions of Section 11.8.4 [Participations] relating to the maintenance of
a Participant Register, and (iii) any Excluded Taxes attributable


54

--------------------------------------------------------------------------------



to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Official Body. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 5.9.5
[Indemnification by the Lenders].

5.9.6    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to an Official Body pursuant to this Section 5.9 [Taxes], such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

5.9.7    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9.7(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


55

--------------------------------------------------------------------------------



(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "interest" article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "business profits" or "other income" article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9.7(A) to the effect that such Foreign
Lender is not (A) a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, (B) a "10 percent shareholder" of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a "controlled foreign corporation"
described in Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance
Certificate") and (y) executed originals of IRS Form W-8BEN; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(B) or
Exhibit 5.9.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(D) on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a


56

--------------------------------------------------------------------------------



reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

5.9.8    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 5.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 5.9.8
[Treatment of Certain Refunds] (plus any penalties, interest or other charges
imposed by the relevant Official Body) in the event that such indemnified party
is required to repay such refund to such Official Body. Notwithstanding anything
to the contrary in this Section 5.9.8 [Treatment of Certain Refunds]), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.9.8 [Treatment of Certain Refunds]
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other


57

--------------------------------------------------------------------------------



information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

5.9.9    Survival. Each party's obligations under this Section 5.9 [Taxes] shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Revolving Credit
Commitments and the repayment, satisfaction or discharge of all Obligations.

5.10    Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs]or Section 5.9 [Taxes], the Borrower shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Revolving Credit Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract) which such Lender sustains or incurs as a consequence of any:
(i)    payment, prepayment, conversion or renewal of any Revolving Credit Loan
to which a LIBOR Rate Option applies on a day other than the last day of the
corresponding Interest Period (whether or not such payment or prepayment is
mandatory, voluntary or automatic and whether or not such payment or prepayment
is then due),
(ii)    attempt by the Borrower to revoke (expressly, by later inconsistent
notices or otherwise) in whole or part any Loan Requests under Section 2.5
[Revolving Credit Loan Requests] or Section 4.2 [Interest Periods] or notice
relating to prepayments under Section 5.6 [Voluntary Prepayments], or
If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

5.11    Settlement Date Procedures. The Administrative Agent shall notify each
Lender of its Ratable Share of the total of the Revolving Credit Loans (each a
"Required Share"). On such Settlement Date, each Lender shall pay to the
Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrower to the
Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and on any mandatory prepayment date as provided for herein and may at its
option effect settlement on any other Business Day. These settlement procedures
are established solely as a matter


58

--------------------------------------------------------------------------------



of administrative convenience. The Administrative Agent may at any time at its
option for any reason whatsoever require each Lender to pay immediately to the
Administrative Agent such Lender's Ratable Share of the outstanding Revolving
Credit Loans and each Lender may at any time require the Administrative Agent to
pay immediately to such Lender its Ratable Share of all payments made by the
Borrower to the Administrative Agent with respect to the Revolving Credit Loans.

6.    REPRESENTATIONS AND WARRANTIES

6.1    Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows:

6.1.1    Organization and Qualification; Power and Authority; Compliance With
Laws; Title to Properties; Event of Default. Each Loan Party and each Subsidiary
of each Loan Party (i) is a corporation, partnership or limited liability
company duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, (ii) has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct, (iii) is duly licensed or qualified and in good standing in each
jurisdiction listed on Schedule 6.1.1 and in all other jurisdictions where the
property owned or leased by it or the nature of the business transacted by it or
both makes such licensing or qualification necessary, except where the failure
to be so qualified could not reasonably be expected to have a Material Adverse
Change, (iv) has full power to enter into, execute, deliver and carry out this
Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part, (v) is in compliance
in all material respects with all applicable Laws (other than Environmental Laws
which are specifically addressed in Section 6.1.14 [Environmental Matters]) in
all jurisdictions in which any Loan Party or Subsidiary of any Loan Party is
presently or will be doing business except where the failure to do so would not
constitute a Material Adverse Change, and (vi) has good and marketable title to
or valid leasehold interest in all properties, assets and other rights which it
purports to own or lease or which are reflected as owned or leased on its books
and records, free and clear of all Liens and encumbrances except Permitted
Liens. No Event of Default or Potential Default exists or is continuing.

6.1.2    Subsidiaries and Owners; Investment Companies. Schedule 6.1.2 states
(i) the name of each of the Borrower's Subsidiaries, its jurisdiction of
organization and the amount, percentage and type of equity interests in such
Subsidiary (the "Subsidiary Equity Interests and (ii) any options, warrants or
other rights outstanding to purchase any such equity interests referred to in
clause (i) or (ii) (collectively the "Equity Interests"). The Borrower and each
Subsidiary of the Borrower has good and marketable title to all of the
Subsidiary Equity Interests it purports to own, free and clear in each case of
any Lien and all such Subsidiary Equity Interests have been validly issued,
fully paid and nonassessable. None of the Loan Parties or Subsidiaries of any
Loan Party is registered or


59

--------------------------------------------------------------------------------



required to be registered as an “investment company” under the Investment
Company Act of 1940.

6.1.3    Validity and Binding Effect. This Agreement and each of the other Loan
Documents (i) has been duly and validly executed and delivered by each Loan
Party, and (ii) constitutes, or will constitute, legal, valid and binding
obligations of each Loan Party which is or will be a party thereto, enforceable
against such Loan Party in accordance with its terms except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other Laws affecting creditors’ rights generally and
by general principles of equity.

6.1.4    No Conflict; Material Agreements; Consents. Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them will conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of the certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents of any Loan Party or
(ii) any Law or any material agreement or instrument or order, writ, judgment,
injunction or decree to which any Loan Party or any of its Subsidiaries is a
party or by which it or any of its Subsidiaries is bound or to which it is
subject, or result in the creation or enforcement of any Lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of any Loan
Party or any of its Subsidiaries (other than Liens granted under the Loan
Documents). There is no default under such material agreement (referred to
above) and none of the Loan Parties or their Subsidiaries is bound by any
contractual obligation, or subject to any restriction in any organization
document, or any requirement of Law which could result in a Material Adverse
Change. No consent, approval, exemption, order or authorization of, or a
registration or filing with, any Official Body or any other Person is required
by any Law or any agreement in connection with the execution, delivery and
carrying out of this Agreement and the other Loan Documents.

6.1.5    Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Loan Party, threatened in writing against
such Loan Party or any Subsidiary of such Loan Party at law or in equity before
any Official Body which individually or in the aggregate could reasonably be
expected to result in any Material Adverse Change. None of the Loan Parties or
any Subsidiaries of any Loan Party is in violation of any order, writ,
injunction or any decree of any Official Body which could reasonably be expected
to result in any Material Adverse Change.

6.1.6    Financial Statements.
(i)    Historical Statements. The Borrower has delivered to the Administrative
Agent copies of its audited consolidated year-end financial statements for and
as of the end of the fiscal year ended December 31, 2018. In addition, the
Borrower has delivered to the Administrative Agent copies of its unaudited
consolidated interim financial statements for the fiscal year to date and as of
the end of the fiscal quarter ended


60

--------------------------------------------------------------------------------



June 30, 2019 (all such annual and interim statements being collectively
referred to as the "Statements"). The Statements were compiled from the books
and records maintained by the Borrower's management, are correct and complete
and fairly represent the consolidated financial condition of the Borrower and
its Subsidiaries as of the respective dates thereof and the results of
operations for the fiscal periods then ended and have been prepared in
accordance with GAAP consistently applied, subject (in the case of the interim
statements) to normal year-end audit adjustments.
(ii)    Accuracy of Financial Statements. Neither the Borrower nor any
Subsidiary of the Borrower has any liabilities, contingent or otherwise, or
forward or long-term commitments that are not disclosed in the Statements or in
the notes thereto, and except as disclosed therein there are no unrealized or
anticipated losses from any commitments of the Borrower or any Subsidiary of the
Borrower which may cause a Material Adverse Change. Since December 31, 2018, no
Material Adverse Change has occurred.

6.1.7    Margin Stock. None of the Loan Parties or any Subsidiaries of any Loan
Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Revolving Credit Loan
has been or will be used, immediately, incidentally or ultimately, to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock in violation of the provisions of the
regulations of the Board of Governors of the Federal Reserve System. None of the
Loan Parties or any Subsidiary of any Loan Party holds or intends to hold margin
stock in such amounts that more than 25% of the reasonable value of the assets
of any Loan Party or Subsidiary of any Loan Party are or will be represented by
margin stock.

6.1.8    Full Disclosure. Neither this Agreement nor any other Loan Document,
nor any certificate, statement, agreement or other documents furnished to the
Administrative Agent or any Lender in connection herewith or therewith, when
taken as a whole, contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
and therein, in light of the circumstances under which they were made, not
misleading. There is no fact known to any Loan Party which materially adversely
affects the business, property, assets, financial condition or results of
operations of any Loan Party or Subsidiary of any Loan Party which has not been
set forth in this Agreement or in the certificates, statements, agreements or
other documents furnished in writing to the Administrative Agent and the Lenders
prior to or at the date hereof in connection with the transactions contemplated
hereby.

6.1.9    Taxes. All federal, state, local and other tax returns required to have
been filed with respect to each Loan Party and each Subsidiary of each Loan
Party have been filed, and payment or adequate provision has been made for the
payment of all taxes, fees, assessments and other governmental charges which
have or may become due pursuant to said returns or to assessments received,
except to the extent that such taxes, fees,


61

--------------------------------------------------------------------------------



assessments and other charges are being contested in good faith by appropriate
proceedings diligently conducted and for which such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made or where the failure to make any filing or payment could not reasonably be
expected to have a Material Adverse Change.

6.1.10    Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party and
each Subsidiary of each Loan Party owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted and planned to be conducted by
such Loan Party or Subsidiary, without known possible, alleged or actual
conflict with the rights of others (other than any conflict (whether possible,
actual or alleged) that, if adversely determined, could not reasonably be
expected to have a Material Adverse Change).

6.1.11    Liens in the Collateral. The Liens in the Collateral granted to the
Administrative Agent for the benefit of the Lenders pursuant to the Patent,
Trademark and Copyright Security Agreement, the Bank Account Pledge Agreement,
the Pledge Agreement and the Security Agreement and each of the Security
Agreements delivered by a Guarantor (collectively, the "Collateral Documents")
constitute and will continue to constitute Prior Security Interests. All filing
fees and other expenses in connection with the perfection of such Liens have
been or will be paid by the Borrower.

6.1.12    Insurance. The properties of each Loan Party and each of its
Subsidiaries are insured pursuant to policies and other bonds which are valid
and in full force and effect and which provide adequate coverage from reputable
and financially sound insurers in amounts sufficient to insure the assets and
risks of each such Loan Party and Subsidiary in accordance with prudent business
practice in the industry of such Loan Parties and Subsidiaries.

6.1.13    ERISA Compliance.
(i)    Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws. Each
Pension Plan that is intended to qualify under Section 401(a) of the Code has
received from the IRS a favorable determination or opinion letter, which has not
by its terms expired, that such Pension Plan is so qualified, or such Pension
Plan is entitled to rely on an IRS advisory or opinion letter with respect to an
IRS-approved master and prototype or volume submitter plan, or a timely
application for such a determination or opinion letter is currently being
processed by the IRS with respect thereto; and, to the best knowledge of
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification. Borrower and each member of the ERISA Group have made all
required contributions to each Pension Plan subject to Sections 412 or 430 of
the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Sections 412 or 430 of the Code has been made
with respect to any Pension Plan.


62

--------------------------------------------------------------------------------



(ii)    No ERISA Event has occurred or is reasonably expected to occur; (a) no
Pension Plan has any unfunded pension liability (i.e., excess of benefit
liabilities over the current value of that Pension Plan's assets, determined
pursuant to the assumptions used for funding the Pension Plan for the applicable
plan year in accordance with Section 430 of the Code); (b) neither Borrower nor
any member of the ERISA Group has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (c) neither
Borrower nor any member of the ERISA Group has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 of ERISA, with respect to a Multiemployer Plan; (d) neither
Borrower nor any member of the ERISA Group has received notice pursuant to
Section 4242(a)(1)(B) of ERISA that a Multiemployer Plan is in reorganization
and that additional contributions are due to the Multiemployer Plan pursuant to
Section 4243 of ERISA; and (e) neither Borrower nor any member of the ERISA
Group has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

6.1.14    Environmental Matters. Each Loan Party is and, to the knowledge of
each respective Loan Party and each of its Subsidiaries is and has been in
compliance with applicable Environmental Laws except as disclosed on Schedule
6.1.14; provided that such matters so disclosed could not in the aggregate
result in a Material Adverse Change.

6.1.15    Solvency. On the Closing Date and after giving effect to the initial
Revolving Credit Loans hereunder, each of the Loan Parties is Solvent.

6.1.16    Anti-Terrorism Laws.(i)    
(i)    Each Loan Party represents and warrants that (i) no Covered Entity is a
Sanctioned Person and (ii) no Covered Entity, either in its own right or through
any third party, (A) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (C) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.
(ii)    Each Loan Party covenants and agrees that (i) no Covered Entity will
become a Sanctioned Person, (ii) no Covered Entity, either in its own right or
through any third party, will (A) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (B) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (D) use the Advances to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law, (iii) the funds used to repay the Obligations will not be
derived from any unlawful activity, (iv) each Covered Entity shall comply with
all Anti-Terrorism


63

--------------------------------------------------------------------------------



Laws and (v) the Borrowers shall promptly notify the Agent in writing upon the
occurrence of a Reportable Compliance Event.

6.2    Updates to Schedules. Should any of the information or disclosures
provided on any of the Schedules attached hereto become outdated or incorrect in
any material respect, the Borrower shall promptly provide the Administrative
Agent in writing with such revisions or updates to such Schedule as may be
necessary or appropriate to update or correct same. No Schedule shall be deemed
to have been amended, modified or superseded by any such correction or update,
nor shall any breach of warranty or representation resulting from the inaccuracy
or incompleteness of any such Schedule be deemed to have been cured thereby,
unless and until the Required Lenders, in their sole and absolute discretion,
shall have accepted in writing such revisions or updates to such Schedule;
provided however, that the Borrower may update Schedules 6.1.1 and 6.1.2 without
any Lender approval in connection with any transaction permitted under Sections
8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions], 8.2.7 [Dispositions
of Assets or Subsidiaries] and 8.2.9 [Subsidiaries, Partnerships and Joint
Ventures.

7.    CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
The obligation of each Lender to make Revolving Credit Loans and of the Issuing
Lender to issue Letters of Credit hereunder is subject to the performance by
each of the Loan Parties of its Obligations to be performed hereunder at or
prior to the making of any such Revolving Credit Loans or issuance of such
Letters of Credit and to the satisfaction of the following further conditions:

7.1    First Revolving Credit Loans and Letters of Credit.

7.1.1    Deliveries. On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance satisfactory to the
Administrative Agent:
(i)    A certificate of each of the Loan Parties signed by an Authorized
Officer, dated the Closing Date stating that (w) all representations and
warranties of the Loan Parties set forth in this Agreement are true and correct
in all material respects, (x) the Loan Parties are in compliance with each of
the covenants and conditions hereunder, (y) no Event of Default or Potential
Default exists, and (z) no Material Adverse Change has occurred since the date
of the last audited financial statements of the Borrower delivered to the
Administrative Agent;
(ii)    A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to: (a) all action taken by each Loan Party in connection with this Agreement
and the other Loan Documents; (b) the names of the Authorized Officers
authorized to sign the Loan Documents and their true signatures; and (c) copies
of its organizational documents as in effect on the Closing Date certified by
the appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to


64

--------------------------------------------------------------------------------



the continued existence and good standing of each Loan Party in each state where
organized or qualified to do business;
(iii)    This Agreement and each of the other Loan Documents signed by an
Authorized Officer and all appropriate financing statements and appropriate
stock powers and certificates evidencing the pledged Collateral;
(iv)    A written opinion of counsel for the Loan Parties, dated the Closing
Date and as to the matters set forth in Schedule 7.1.1;
(v)    Evidence that adequate insurance, including flood insurance, if
applicable, required to be maintained under this Agreement is in full force and
effect, with additional insured, mortgagee and lender loss payable special
endorsements attached thereto in form and substance satisfactory to the
Administrative Agent and its counsel naming the Administrative Agent as
additional insured, mortgagee and lender loss payee;
(vi)    A duly completed Compliance Certificate as of the last day of the fiscal
quarter of Borrower most recently ended prior to the Closing Date, signed by an
Authorized Officer of Borrower;
(vii)    All material consents required to effectuate the transactions
contemplated hereby;
(viii)    A Lien search in acceptable scope and with acceptable results; and
(ix)    Such other documents in connection with such transactions as the
Administrative Agent or its counsel may reasonably request.

7.1.2    Payment of Fees. The Borrower shall have paid all fees and expenses
payable on or before the Closing Date as required by this Agreement, the
Administrative Agent's Letter or any other Loan Document.

7.1.3    Certificate of Beneficial Ownership; USA Patriot Act Diligence. Agent
and each Lender shall have received, in form and substance acceptable to
Administrative Agent and each Lender an executed Certificate of Beneficial
Ownership (if applicable) and such other documentation and other information
requested in connection with applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

7.2    Each Revolving Credit Loan or Letter of Credit. At the time of making any
Revolving Credit Loans or issuing, extending or increasing any Letters of Credit
and after giving effect to the proposed extensions of credit: (i) the
representations, warranties of the Loan Parties shall then be true and correct
in all material respects, (ii) no Event of Default or Potential Default shall
have occurred and be continuing, (iii) the making of the Revolving


65

--------------------------------------------------------------------------------



Credit Loans or issuance, extension or increase of such Letter of Credit shall
not contravene any Law applicable to any Loan Party or Subsidiary of any Loan
Party or any of the Lenders, and (iv) the Borrower shall have delivered to the
Administrative Agent a duly executed and completed Loan Request or to the
Issuing Lender an application for a Letter of Credit, as the case may be.

8.    COVENANTS
The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:

8.1    Affirmative Covenants.

8.1.1    Preservation of Existence, Etc. Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain its legal existence as a corporation,
limited partnership or limited liability company and its license or
qualification and good standing in each jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary, except as otherwise expressly permitted in
Section 8.2.6 [Liquidations, Mergers, Etc.].

8.1.2    Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall,
and shall cause each of its Subsidiaries to, duly pay and discharge all
liabilities to which it is subject or which are asserted against it, promptly as
and when the same shall become due and payable, including all taxes, assessments
and governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made or where such failure to make
such payment could not reasonably be expected to have a Material Adverse Change.

8.1.3    Maintenance of Insurance. Each Loan Party shall, and shall cause each
of its Subsidiaries to, insure its properties and assets against loss or damage
by fire and such other insurable hazards as such assets are commonly insured
(including fire, extended coverage, property damage, workers' compensation,
public liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary, all as reasonably determined by the
Administrative Agent. The Loan Parties shall comply with the covenants and
provide the endorsement set forth on Schedule 8.1.3 relating to property and
related insurance policies covering the Collateral.

8.1.4    Maintenance of Properties and Leases. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses


66

--------------------------------------------------------------------------------



of similar character and size, all of those properties useful or necessary to
its business, and from time to time, such Loan Party will make or cause to be
made all appropriate repairs, renewals or replacements thereof.

8.1.5    Visitation Rights. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Lenders to, in the
case of any Domestic Subsidiary, visit and inspect any of its properties and to
examine and make excerpts from its books and records and, in the case of all
Subsidiaries discuss (telephonically in the case of any Foreign Subsidiary) its
business affairs, finances and accounts with its officers, all in such detail
and at such times and as often as any of the Lenders may reasonably request,
provided that each Lender shall provide the Borrower and the Administrative
Agent with reasonable notice prior to any visit or inspection and, provided
further, so long as no Event of Default has occurred and is continuing, there
shall not be more than two (2) visits and/or inspections each calendar year. In
the event any Lender desires to conduct an audit of any Loan Party, such Lender
shall make a reasonable effort to conduct such audit contemporaneously with any
audit to be performed by the Administrative Agent.

8.1.6    Keeping of Records and Books of Account. The Borrower shall, and shall
cause each Subsidiary of the Borrower to, maintain and keep proper books of
record and account which enable the Borrower and its Subsidiaries to issue
financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over the Borrower or
any Subsidiary of the Borrower, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.

8.1.7    Compliance with Laws; Use of Proceeds. Each Loan Party shall, and shall
cause each of its Subsidiaries to, comply with all applicable Laws, including
all Environmental Laws, in all respects; provided that it shall not be deemed to
be a violation of this Section 8.1.7 if any failure to comply with any Law would
not result in fines, penalties, remediation costs, other similar liabilities or
injunctive relief which in the aggregate would constitute a Material Adverse
Change. The Loan Parties will use the Letters of Credit and the proceeds of the
Revolving Credit Loans only in accordance with Section 2.8 [Use of Proceeds] and
as permitted by applicable Law.

8.1.8    Further Assurances. Each Loan Party shall, from time to time, at its
expense, faithfully preserve and protect the Administrative Agent's Lien on and
Prior Security Interest in the Collateral and all other real and personal
property of the Loan Parties whether now owned or hereafter acquired as a
continuing first priority perfected Lien, subject only to Permitted Liens, and
shall do such other acts and things as the Administrative Agent in its sole
discretion may deem necessary or advisable from time to time in order to
preserve, perfect and protect the Liens granted under the Loan Documents and to
exercise and enforce its rights and remedies thereunder with respect to the
Collateral.

8.1.9    Anti-Terrorism Laws; International Trade Law Compliance. (a) No Covered
Entity will become a Sanctioned Person, (b) no Covered Entity, either in its


67

--------------------------------------------------------------------------------



own right or through any third party, will (A) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (B) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Revolving Credit Loans to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law, (c) the funds used to
repay the Obligations will not be derived from any unlawful activity, (d) each
Covered Entity shall comply with all Anti-Terrorism Laws, and (e) the Borrower
shall promptly notify the Agent in writing upon the occurrence of a Reportable
Compliance Event.

8.1.10    Keepwell. Each Qualified ECP Loan Party jointly and severally
(together with each other Qualified ECP Loan Party) hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non‑Qualifying Party’s obligations under this Agreement or any other Loan
Document in respect of Swap Obligations (provided, however, that each Qualified
ECP Loan Party shall only be liable under this Section 8.1.10 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 8.1.10, or otherwise under this Agreement or any
other Loan Document, voidable under applicable law, including applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Loan Party under this
Section 8.1.10 shall remain in full force and effect until payment in full of
the Obligations and termination of this Agreement and the other Loan Documents.
Each Qualified ECP Loan Party intends that this Section 8.1.10 constitute, and
this Section 8.1.10 shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit of
each other Loan Party for all purposes of Section 1a(18(A)(v)(II) of the CEA.

8.1.11    Deposit Accounts.
(i)    The Borrower agrees to establish and maintain with PNC the Borrower’s
domestic treasury management services and the primary U.S. depository accounts
of the Borrower and each Guarantor as soon as practicable, but in no event later
than one hundred eighty (180) days after the Closing Date; and
(ii)    The Borrower shall provide an executed Deposit Account Control Agreement
with respect to the Bank of America accounts described in the Bank Account
Pledge Agreement in form and substance satisfactory to the Administrative Agent
by no later than sixty (60) days from the date of this Agreement.




68

--------------------------------------------------------------------------------




8.2    Negative Covenants.

8.2.1    Indebtedness. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time create, incur, assume or suffer to exist
any Indebtedness, except:
(i)    Indebtedness under the Loan Documents;
(ii)    Existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions or renewals thereof; provided there is no increase in the amount
thereof (except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder) or other significant change in the terms thereof unless otherwise
specified on Schedule 8.2.1;
(iii)    Indebtedness incurred with respect to Purchase Money Security Interests
and Finance Leases as and to the extent permitted under Section 8.2.14 [Capital
Expenditures and Leases];
(iv)    Indebtedness of a Loan Party to another Loan Party which is subordinated
pursuant to the Intercompany Subordination Agreement;
(v)    Indebtedness of an Excluded Subsidiary owing to a Loan Party or another
Excluded Subsidiary;
(vi)    Any (i) Lender Provided Interest Rate Hedge, (ii) Lender Provided
Foreign Currency Hedge, (ii) other Interest Rate Hedge or Foreign Currency Hedge
approved by the Administrative Agent or (iii) Indebtedness under any Other
Lender Provided Financial Services Product; provided however, the Loan Parties
shall enter into an Interest Rate Hedge or Foreign Currency Hedge only for
hedging (rather than speculative) purposes;
(vii)    Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Subsidiary
(viii)    Indebtedness (x) resulting from a bank or other financial institution
honoring a check, draft or similar instrument in the ordinary course of business
or (y) arising under or in connection with cash management services in the
ordinary course of business and
(ix)    other Indebtedness not otherwise provided for hereunder so long as the
aggregate principal amount does not exceed $5,000,000 outstanding at any time.

8.2.2    Liens; Lien Covenants. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time create, incur, assume or
suffer to exist


69

--------------------------------------------------------------------------------



any Lien on any of its property or assets, tangible or intangible, now owned or
hereafter acquired, or agree or become liable to do so, except Permitted Liens.

8.2.3    Guaranties. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time, directly or indirectly, become or be
liable in respect of any Guaranty, or assume, guarantee, become surety for,
endorse or otherwise agree, become or remain directly or contingently liable
upon or with respect to any obligation or liability of any other Person, except
for (a) Guaranties of Indebtedness of the Loan Parties or any Subsidiary to the
extent such Indebtedness is permitted hereunder and, without duplication, (b)
Guarantees by the Loan Parties or any Subsidiary of obligations owing by a
Subsidiary of the Borrower or any employee or other similar Person of the
Borrower or any Subsidiary relating to the business and/or operation of the
Borrower or any Subsidiary given in the ordinary course of business (including,
by way of example, a guarantee of an employee’s car lease or credit card
obligation.

8.2.4    Loans and Investments. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any loan or advance to, or purchase, acquire or own any stock,
bonds, notes or securities of, or any partnership interest (whether general or
limited) or limited liability company interest in, or any other investment or
interest in, or make any capital contribution to, any other Person, or agree,
become or remain liable to do any of the foregoing, except:
(i)    trade credit extended on usual and customary terms in the ordinary course
of business and Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss;
(ii)    advances to employees to meet expenses incurred by such employees in the
ordinary course of business;
(iii)    professional service joint ventures in an amount not to exceed
$5,000,000 per such joint venture and $25,000,000 in the aggregate during the
term of this Agreement;
(iv)    Permitted Investments;
(v)    loans, advances and investments in other Loan Parties;
(vi)    Restricted Investments in the Excluded Subsidiaries not exceeding
$5,000,000 in the aggregate at any one time, provided, that, Restricted
Investments in each of Pegasystems Limited (UK), Pegasystems Sp. Z.o.o.
(Poland), Pegasystems France, S.A.R.L. (France), Pegasystems Mauritius
(Mauritius) and Pegasystems Worldwide India Private Limited (India) are not
subject to this dollar amount limitation provided such Restricted Investments
are consistent with the Borrower’s customary business practices;


70

--------------------------------------------------------------------------------



(vii)    Investments by any Excluded Subsidiary in another Excluded Subsidiary;
(viii)    to the extent constituting an Investment, transactions otherwise
permitted by Sections 8.2.1 Indebtedness, 8.2.3 Guaranties, 8.2.5 Dividends and
Related Distributions and 8.2.6 Liquidations, Mergers, Consolidations,
Acquisitions hereof ; and
(ix)    Permitted Acquisitions.

8.2.5    Dividends and Related Distributions. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, make or pay, or agree to
become or remain liable to make or pay, any dividend or other distribution of
any nature (whether in cash, property, securities or otherwise) on account of or
in respect of its shares of Capital Stock, on account of the purchase,
redemption, retirement or acquisition of its shares of Capital Stock (or
warrants, options or rights therefor), if, at the time such dividend or
distribution is made, an Event of Default has occurred and is continuing or
would result from the making or paying of such dividend or distribution, except
dividends or other distributions payable to another Loan Party.

8.2.6    Liquidations, Mergers, Consolidations, Acquisitions. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, dissolve,
liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or Capital Stock of any other Person; provided that (a) any
Loan Party or any Subsidiary thereof shall be permitted to make a Permitted
Acquisition; (b) any Loan Party other than the Borrower may consolidate or merge
into another Loan Party which is wholly-owned by one or more of the other Loan
Parties; (c) any Subsidiary may consolidate or merge into a Loan Party; (d) any
Subsidiary which is not a Loan Party may consolidated or merge into any other
Subsidiary which is not a Loan Party; and (e) any Subsidiary which is not a Loan
Party may be dissolved, liquidated or wound up if the Borrower determines taking
such action is in the interest of the Borrower.

8.2.7    Dispositions of Assets or Subsidiaries. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, sell, convey, assign,
lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of Capital Stock of a Subsidiary of such Loan Party), except:
(i)    transactions involving the sale of inventory in the ordinary course of
business;
(ii)    any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required in the conduct of such Loan Party's or
such Subsidiary's business;


71

--------------------------------------------------------------------------------



(iii)    any sale, transfer or lease of assets by any wholly owned Subsidiary of
such Loan Party to another Loan Party or if such Subsidiary is not a Loan Party,
to another Subsidiary which is not a Loan Party;
(iv)    any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets acquired or leased within the parameters
of Section 8.2.14 [Capital Expenditures and Leases]; provided such substitute
assets are subject to the Lenders' Prior Security Interest; or
(v)    any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (iv) above, which is approved by the
Required Lenders.

8.2.8    Affiliate Transactions. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, enter into or carry out any transaction
with any Affiliate of any Loan Party (including purchasing property or services
from or selling property or services to any Affiliate of any Loan Party or other
Person) unless such transaction is not otherwise prohibited by this Agreement,
is entered into in the ordinary course of business upon fair and reasonable
arm's-length terms and conditions which are in accordance with all applicable
Law.

8.2.9    Subsidiaries, Partnerships and Joint Ventures.(i)     Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, own or
create directly or indirectly any Subsidiaries other than (i) any Subsidiary
which has joined this Agreement as Guarantor on the Closing Date; (ii) any
Excluded Subsidiary existing on the Closing Date; (iii) any Foreign Subsidiary
formed, created or otherwise acquired after the Closing Date; and (iv) any
Domestic Subsidiary formed, created or otherwise acquired after the Closing
Date, provided, in the case of clauses (iii) and (iv) hereof, the Borrower has
complied with the provisions of Section 8.3.4.6(v) [Material Subsidiaries; New
Subsidiaries].

8.2.10    Continuation of or Change in Business. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, engage in any business
other than substantially as conducted and operated by such Loan Party or
Subsidiary during the present fiscal year, and such Loan Party or Subsidiary
shall not permit any material change in such business.

8.2.11    Fiscal Year. The Borrower shall not, and shall not permit any
Subsidiary of the Borrower to, change its fiscal year from the twelve-month
period beginning January 1 and ending December 31 and the Borrower shall not
permit any Subsidiary of the Borrower to change its consolidated reporting
fiscal year from the twelve-month period beginning January 1 and ending December
31.

8.2.12    Reserved.

8.2.13    Changes in Organizational Documents. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, amend in any respect its
certificate


72

--------------------------------------------------------------------------------



of incorporation (including any provisions or resolutions relating to Capital
Stock), by-laws, certificate of limited partnership, partnership agreement,
certificate of formation, limited liability company agreement or other
organizational documents without providing at least forty-five (45) calendar
days' prior written notice to the Administrative Agent and the Lenders and, in
the event such change would be adverse to the Lenders as determined by the
Administrative Agent in its sole discretion, obtaining the prior written consent
of the Required Lenders. The Administrative Agent and the Lenders have agreed
that the modification to the organizational documents of Pegasystems Worldwide
India Private Limited (India) to convert or otherwise establish this Subsidiary
as a limited partnership shall not require the consent of the Administrative
Agent or the Required Lenders, and the Administrative Agent and the Lenders
waive the advance notice requirement in connection therewith.

8.2.14    Reserved. .

8.2.15    Reserved.

8.2.16    Maximum Net Leverage Ratio. The Loan Parties shall not permit the Net
Leverage Ratio, calculated as of the end of each fiscal quarter for the four (4)
fiscal quarters then ended, to be more than 3.50 to 1.00; provided, that at the
Borrower’s option, the maximum Net Leverage Ratio may increase to 4.00:1.00 for
four (4) consecutive fiscal quarters immediately following the consummation by
the Borrower, any other Loan Party or any Subsidiary thereof, of a Permitted
Acquisition with a purchase price in excess of $50,000,000 (a “Material
Acquisition”); provided, further that (i) the Borrower’s ability to increase the
Net Leverage Ratio as described in this Section 8.2.16 shall be limited to two
(2) requests during the term of this Agreement, (ii) no more than one such
increase shall be in effect at any time and (iii) the Net Leverage Ratio shall
revert to the then permitted ratio (without giving effect to such increase) for
at least two fiscal quarters before another increase may be invoked.

8.2.17    Minimum Interest Coverage Ratio. The Loan Parties shall not permit the
ratio of Consolidated EBITDA to Consolidated Cash Interest Expense, calculated
as of the end of each fiscal quarter for the four (4) fiscal quarters then
ended, to be less than 3.50 to 1.00.

8.2.18    Reserved.

8.2.19    Limitation on Negative Pledges. Each of the Loan Parties shall not,
and shall not permit any Subsidiary, to enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of such Loan Party
or any of its Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
to secure the Obligations, other than (a) this Agreement and the other Loan
Documents (b) with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with a disposition of assets permitted under
this Agreement of all or substantially all of the equity interests or assets of
such Subsidiary, (c) any agreements governing any purchase money Liens or
Finance Lease


73

--------------------------------------------------------------------------------



obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby), (d)
customary provisions restricting assignment of any licensing agreement (in which
a Loan Party or its Subsidiaries are the licensee) with respect to a contract
entered into by a Loan Party or its Subsidiaries in the ordinary course of
business and (e) customary provisions restricting subletting, sublicensing or
assignment of any intellectual property license or any lease governing any
leasehold interests of a Loan Party and its Subsidiaries.

8.3    Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:

8.3.1    Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) calendar days after the end of each of the first three
fiscal quarters in each fiscal year, a Form 10-Q containing financial statements
of the Borrower, consisting of a consolidated balance sheet as of the end of
such fiscal quarter and related consolidated statement of income, stockholders'
equity, retained earnings and cash flows for the fiscal year through that date,
all in reasonable detail and certified (subject to normal year-end audit
adjustments) by the Chief Executive Officer, President or Chief Financial
Officer of the Borrower as having been prepared in accordance with GAAP,
consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year.

8.3.2    Annual Financial Statements. As soon as available and in any event
within ninety (90) days after the end of each fiscal year of the Borrower, a
Form 10-K containing annual financial statements of the Borrower consisting of a
consolidated balance sheet as of the end of such fiscal year, and related
consolidated statement of income, stockholders' equity, retained earnings and
cash flows for the fiscal year then ended, all in reasonable detail and setting
forth in comparative form the financial statements as of the end of and for the
preceding fiscal year, and audited by independent certified public accountants
of nationally recognized standing satisfactory to the Administrative Agent. The
certificate or report of accountants shall be free of qualifications (other than
any consistency qualification that may result from a change in the method used
to prepare the financial statements as to which such accountants concur).

8.3.3    Certificate of the Borrower. Concurrently with the financial statements
of the Borrower furnished to the Administrative Agent and to the Lenders
pursuant to Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual
Financial Statements], a certificate (each a "Compliance Certificate") of the
Borrower signed by the Chief Executive Officer, President, Chief Accounting
Officer or Chief or Deputy Chief Financial Officer of the Borrower, in the form
of Exhibit 8.3.3.
Documents required to be delivered pursuant to Section 8.3.1 or 8.3.2 (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR); or (ii) on which such documents are posted on the Borrower’s
behalf


74

--------------------------------------------------------------------------------



on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (A) upon written
request by the Administrative Agent, the Borrower shall deliver paper copies of
such documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for timely accessing posted documents or requesting
delivery of paper copies of such document to it and maintaining its copies of
such documents.

8.3.4    Notices.
8.3.4.1    Default. Promptly after any officer of any Loan Party has learned of
the occurrence of an Event of Default or Potential Default, a certificate signed
by an Authorized Officer setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.
8.3.4.2    Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against any Loan Party or Subsidiary of any Loan Party which
relate to the Collateral, involve a claim or series of claims in excess of
$20,000,000 or which if adversely determined would constitute a Material Adverse
Change.
8.3.4.3    Organizational Documents. Within the time limits set forth in
Section 8.2.13 [Changes in Organizational Documents], any amendment to the
organizational documents of any Loan Party.
8.3.4.4    Erroneous Financial Information. Immediately in the event that the
Borrower or its accountants conclude or advise that any previously issued
financial statement, audit report or interim review should no longer be relied
upon or that disclosure should be made or action should be taken to prevent
future reliance, notice in writing setting forth the details thereof and the
action which the Borrower proposes to take with respect thereto.
8.3.4.5    ERISA Event. Promptly upon the occurrence of any ERISA Event, notice
in writing setting forth the details thereof and the action which the Borrower
proposes to take with respect thereto.
8.3.4.6    Other Reports. Promptly upon their becoming available to the
Borrower:


75

--------------------------------------------------------------------------------



(i)    Annual Budget. The annual budget and any forecasts or projections of the
Borrower, to be supplied not later than thirty (30) days after the commencement
of the fiscal year to which any of the foregoing may be applicable,
(ii)    Management Letters. Any reports including management letters submitted
to the Borrower by independent accountants in connection with any annual,
interim or special audit,
(iii)    SEC Reports; Shareholder Communications. Reports, including Forms 10-K,
10-Q and 8-K, registration statements and prospectuses and other shareholder
communications, filed by the Borrower with the Securities and Exchange
Commission not otherwise delivered pursuant to the terms of this Agreement,
(iv)    Certificate of Beneficial Ownership and Other Additional Information.
Provide to Administrative Agent and the Lenders a Certificate of Beneficial
Ownership and such other information and documentation as may reasonably be
requested by Administrative Agent or any Lender from time to time for purposes
of compliance by Administrative Agent or such Lender with applicable laws
(including without limitation the USA Patriot Act and other “know your customer”
and anti-money laundering rules and regulations), and any policy or procedure
implemented by Administrative Agent or such Lender to comply therewith, and
(v)    Material Subsidiaries. New Subsidiaries. Provide to Administrative Agent
and Lenders notice of (a) the creation or acquisition of any Subsidiary which is
a direct Domestic Subsidiary of the Borrower (each, a "New Domestic Subsidiary")
and (b) the creation or existence of any Material Subsidiary (provided, to the
extent any existing Subsidiary becomes a Material Subsidiary as a result of a
change in the percentage of its total revenues or total assets, as the case may
be, of the Borrower and its Subsidiaries on a consolidated basis (such event
being the "Reset Event"), such notice shall not be required to be delivered
until forty five (45) days after the end of the fiscal quarter in which such
Reset Event occurred (the "Reset Date")). To the extent any such Subsidiary is
either a New Domestic Subsidiary or, in the case of a Material Subsidiary, such
Material Subsidiary is a direct Domestic Subsidiary of the Borrower or any other
direct Domestic Subsidiary, such Subsidiary shall, within thirty (30) days of
such Subsidiary becoming a New Domestic Subsidiary or a Material Subsidiary (or,
if such Subsidiary became a Material Subsidiary as a result of a Reset Event,
then not later than thirty (30) days after the Reset Date), as the case may be,
join this Agreement as a Guarantor by delivering to the Administrative Agent (a)
a signed Guarantor Joinder; (b) documents in the forms described in Section
7.1.1 [First Revolving Credit Loans and Letters of Credit - Deliveries],
modified as appropriate for such Subsidiary; and (c) documents necessary to
grant and perfect Prior Security Interests to the Administrative Agent for the
benefit of the Secured Parties in the equity interests and other Collateral held
by such Subsidiary (subject to the final proviso hereof) (the joining of this
Agreement and taking the actions set forth in clauses (a) – (c) hereof being
hereinafter referred to as the "Joining Actions"). To the extent such Material
Subsidiary is a direct Domestic Subsidiary of a Foreign Subsidiary, to the
extent so requested


76

--------------------------------------------------------------------------------



by the Administrative Agent in its sole discretion, such Domestic Subsidiary
shall, within thirty (30) days of such request, take the Joining Actions
referred to herein as long as such Joining Actions do not, in the Borrower's
reasonable determination (made in consultation with its auditors), result in an
adverse tax consequence to the Borrower or any of its Subsidiaries. If such
Joining Actions would result in such an adverse tax consequence, such Subsidiary
shall not be required to take such Joining Actions and shall be designated as an
Excluded Subsidiary. To the extent such Material Subsidiary is a Foreign
Subsidiary and is a direct Subsidiary of a Loan Party, the Administrative Agent,
in its sole discretion may require, and the Loan Parties agree to cause, such
Foreign Subsidiary to take the Joining Actions referred to herein as long as
such Joining Actions do not, in the Borrower's reasonable determination (made in
consultation with its auditors) result in an adverse tax consequence to the
Borrower or any of its Subsidiaries and, if such actions would result in such an
adverse tax consequence, then the applicable Loan Party shall only be required
to pledge 65% of the equity interests such Foreign Subsidiary (and such Loan
Party agrees to either amend the existing Pledge Agreement to add such Foreign
Subsidiary or enter into a pledge agreement substantially similar to the Pledge
Agreement to effect such pledge), and such Foreign Subsidiary shall be
designated as an Excluded Subsidiary.
(vi)    Other Information. Such other reports and information as any of the
Lenders may from time to time reasonably request.

9.    DEFAULT

9.1    Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):

9.1.1    Payments Under Loan Documents. The Borrower shall fail to pay any
principal of any Revolving Credit Loan (including scheduled installments,
mandatory prepayments or the payment due at maturity), Reimbursement Obligation
or Letter of Credit Obligation or any interest on any Revolving Credit Loan,
Reimbursement Obligation or Letter of Credit Obligation or any other amount
owing hereunder or under the other Loan Documents on the date on which such
principal, interest or other amount becomes due in accordance with the terms
hereof or thereof; or

9.1.2    Breach of Warranty. Any representation or warranty made at any time by
any of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished; or

9.1.3    Anti-Terrorism Laws. Any representation or warranty contained in
Section 6.1.16 [Anti-Terrorism Laws] is or becomes false or misleading at any
time; or

9.1.4    Breach of Negative Covenants, Visitation Rights or Anti-Terrorism Laws.
Any of the Loan Parties shall default in the observance or performance of any
covenant


77

--------------------------------------------------------------------------------



contained in Section 8.1.5 [Visitation Rights], Section 8.1.9 [Anti-Terrorism
Laws; International Trade Law Compliance] or Section 8.2 [Negative Covenants];
or

9.1.5    Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of ten (10) Business Days; or

9.1.6    Defaults in Other Agreements or Indebtedness. A default or event of
default shall occur at any time under the terms of any other agreement involving
borrowed money or the extension of credit or any other Indebtedness under which
any Loan Party or Subsidiary of any Loan Party may be obligated as a borrower or
guarantor in excess of $20,000,000 in the aggregate, and such breach, default or
event of default consists of the failure to pay (beyond any period of grace
permitted with respect thereto, whether waived or not) any Indebtedness when due
(whether at stated maturity, by acceleration or otherwise) or if such breach or
default permits or causes the acceleration of any Indebtedness (whether or not
such right shall have been waived) or the termination of any commitment to lend;
or

9.1.7    Final Judgments or Orders. Any final judgments or orders for the
payment of money in excess of $20,000,000 in the aggregate shall be entered
against any Loan Party by a court having jurisdiction in the premises, which
judgment is not discharged, vacated, bonded or stayed pending appeal within a
period of thirty (30) days from the date of entry; or

9.1.8    Loan Document Unenforceable. Any of the Loan Documents shall cease to
be legal, valid and binding agreements enforceable against the party executing
the same or such party's successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created
thereby; or

9.1.9    Uninsured Losses; Proceedings Against Assets. There shall occur any
material uninsured damage to or loss, theft or destruction of any of the
Collateral in excess of $20,000,000 or the Collateral or any other of the Loan
Parties' or any of their Subsidiaries' assets are attached, seized, levied upon
or subjected to a writ or distress warrant; or such come within the possession
of any receiver, trustee, custodian or assignee for the benefit of creditors and
the same is not cured within thirty (30) days thereafter; or

9.1.10    Events Relating to Pension Plans and Multiemployer Plans. An ERISA
Event occurs with respect to a Pension Plan which has resulted or could
reasonably be expected to result in liability of Borrower or any member of the
ERISA Group under Title IV of ERISA to the Pension Plan or the PBGC in an
aggregate amount in excess of $20,000,000, or Borrower or any member of the
ERISA Group fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its


78

--------------------------------------------------------------------------------



withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan,
where the aggregate amount of unamortized withdrawal liability is in excess of
$20,000,000; or

9.1.11    Change of Control. A Change of Control shall occur; or

9.1.12    Relief Proceedings. A Relief Proceeding shall have been instituted
against any Loan Party or Subsidiary of a Loan Party and such Relief Proceeding
shall remain undismissed or unstayed and in effect for a period of thirty (30)
consecutive days or such court shall enter a decree or order granting any of the
relief sought in such Relief Proceeding, (ii) any Loan Party or Subsidiary of a
Loan Party institutes, or takes any action in furtherance of, a Relief
Proceeding, or (iii) any Loan Party or any Subsidiary of a Loan Party ceases to
be Solvent or admits in writing its inability to pay its debts as they mature.

9.2    Consequences of Event of Default.

9.2.1    Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 9.1.1 through
9.1.11shall occur and be continuing, the Lenders and the Administrative Agent
shall be under no further obligation to make Revolving Credit Loans and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
Administrative Agent may, and upon the request of the Required Lenders, shall
(i) by written notice to the Borrower, declare the unpaid principal amount of
the Notes then outstanding and all interest accrued thereon, any unpaid fees and
all other Indebtedness of the Borrower to the Lenders hereunder and thereunder
to be forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) require the Borrower to, and the
Borrower shall thereupon, deposit in a non-interest-bearing account with the
Administrative Agent, as cash collateral for its Obligations under the Loan
Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrower hereby pledges to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations; and

9.2.2    Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1.12 [Relief Proceedings] shall occur, the
Lenders shall be under no further obligations to make Revolving Credit Loans
hereunder and the Issuing Lender shall be under no obligation to issue Letters
of Credit and the unpaid principal amount of the Revolving Credit Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Lenders hereunder and thereunder shall be
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived; and

9.2.3    Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the


79

--------------------------------------------------------------------------------



provisions of Section 5.3 [Sharing of Payments by Lenders] is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender or any such Affiliate or participant to or for the credit or the account
of any Loan Party against any and all of the Obligations of such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender, the Issuing Lender, Affiliate or participant, irrespective of whether or
not such Lender, Issuing Lender, Affiliate or participant shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the Issuing Lender different
from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of each Lender, the Issuing Lender and their respective
Affiliates and participants under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Lender or their respective Affiliates and participants may have. Each Lender and
the Issuing Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application;
and

9.2.4    Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
Payment in Full, any and all proceeds received by the Administrative Agent from
any sale or other disposition of the Collateral, or any part thereof, or the
exercise of any other remedy by the Administrative Agent, shall be applied as
follows:
(i)    First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and ratably among the Administrative Agent and, the Issuing Lender in
proportion to the respective amounts described in this clause First payable to
them;
(ii)    Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;
(iii)    Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Revolving Credit Loans and Reimbursement
Obligations, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;
(iv)    Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Revolving Credit Loans, Reimbursement Obligations and
payment obligations then owing under Lender Provided Interest Rate Hedges,
[Lender


80

--------------------------------------------------------------------------------



Provided Foreign Currency Hedges,] and Other Lender Provided Financial Service
Products, ratably among the Lenders, the Issuing Lender, and the Lenders or
Affiliates of Lenders which provide Lender Provided Interest Rate Hedges [Lender
Provided Foreign Currency Hedges,] and Other Lender Provided Financial Service
Products, in proportion to the respective amounts described in this clause
Fourth held by them;
(v)    Fifth, to the Administrative Agent for the account of the Issuing Lender,
to cash collateralize any undrawn amounts under outstanding Letters of Credit;
and
(vi)    Last, the balance, if any, to the Loan Parties or as required by Law.
Notwithstanding anything to the contrary in this Section 9.2.4, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty Agreement (including sums received
as a result of the exercise of remedies with respect to such Guaranty Agreement)
or from the proceeds of such Non-Qualifying Party’s Collateral if such Swap
Obligations would constitute Excluded Hedge Liabilities; provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments and/or the proceeds of Collateral from other Loan Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth above in this Section 9.2.4.

10.    THE ADMINISTRATIVE AGENT

10.1    Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 10 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.

10.2    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.


81

--------------------------------------------------------------------------------




10.3    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Potential Default or Event of Default has occurred and is
continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any


82

--------------------------------------------------------------------------------



electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Revolving Credit Loan, or the issuance of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Revolving Credit Loan or the issuance of such Letter of Credit.
The Administrative Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

10.5    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

10.6    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lender and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with approval from the Borrower (so long as no Event of
Default has occurred and is continuing), to appoint a successor, such approval
not to be unreasonably withheld or delayed. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6.


83

--------------------------------------------------------------------------------



Upon the acceptance of a successor's appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent's resignation hereunder and under the other Loan Documents, the provisions
of this Section 10 and Section 11.3 [Expenses; Indemnity; Damage Waiver] shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as an Issuing Lender. Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.

10.7    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the Issuing Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.8    Reserved.

10.9    Administrative Agent's Fee. The Borrower shall pay to the Administrative
Agent a nonrefundable fee (the "Administrative Agent's Fee") under the terms of
a letter (the "Administrative Agent's Letter") between the Borrower and
Administrative Agent, as amended from time to time.

10.10    Authorization to Release Collateral and Guarantors. The Lenders and
Issuing Lenders authorize the Administrative Agent to release (i) any Collateral
consisting of assets or equity interests sold or otherwise disposed of in a sale
or other disposition or transfer permitted under Section 8.2.7 [Dispositions of
Assets or Subsidiaries] or Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], and (ii) any Guarantor from its


84

--------------------------------------------------------------------------------



obligations under the Guaranty Agreement if the ownership interests in such
Guarantor are sold or otherwise disposed of or transferred to persons other than
Loan Parties or Subsidiaries of the Loan Parties in a transaction permitted
under Section 8.2.7 [Dispositions of Assets or Subsidiaries] or Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions].

10.11    No Reliance on Administrative Agent's Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender's, Affiliate's, participant's or assignee's customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
"CIP Regulations"), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

11.    MISCELLANEOUS

11.1    Modifications, Amendments or Waivers. With the written consent of the
Required Lenders (or as expressly provided by Section 2.11 [Incremental Loans]),
the Administrative Agent, acting on behalf of all the Lenders, and the Borrower,
on behalf of the Loan Parties, may from time to time enter into written
agreements amending or changing any provision of this Agreement or any other
Loan Document or the rights of the Lenders or the Loan Parties hereunder or
thereunder, or may grant written waivers or consents hereunder or thereunder.
Any such agreement, waiver or consent made with such written consent shall be
effective to bind all the Lenders and the Loan Parties; provided, that no such
agreement, waiver or consent may be made which will:

11.1.1    Increase of Revolving Credit Commitment. Increase the amount of the
Revolving Credit Commitment of any Lender hereunder without the consent of such
Lender;

11.1.2    Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment. Whether or not any Revolving Credit Loans are
outstanding, extend the Expiration Date or the time for payment of principal or
interest of any Revolving Credit Loan (excluding the due date of any mandatory
prepayment of a Revolving Credit Loan), the Revolving Credit Commitment Fee or
any other fee payable to any Lender, or reduce the principal amount of or the
rate of interest borne by any Revolving Credit Loan or reduce the Revolving
Credit Commitment Fee or any other fee payable to any Lender, without the
consent of each Lender directly affected thereby;

11.1.3    Release of Collateral or Guarantor. Except for sales of assets
permitted by Section 8.2.7 [Dispositions of Assets or Subsidiaries], release all
or


85

--------------------------------------------------------------------------------



substantially all of the Collateral or any Guarantor from its Obligations under
the Guaranty Agreement without the consent of all Lenders (other than Defaulting
Lenders); or

11.1.4    Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of Lenders],
Section 10.3 [Exculpatory Provisions] or Section 5.3 [Sharing of Payments by
Lenders] or this Section 11.1, alter any provision regarding the pro rata
treatment of the Lenders or requiring all Lenders to authorize the taking of any
action or reduce any percentage specified in the definition of Required Lenders,
in each case without the consent of all of the Lenders;
provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent or, the Issuing Lender may be
made without the written consent of the Administrative Agent or, the Issuing
Lender, as applicable, and provided, further that, if in connection with any
proposed waiver, amendment or modification referred to in Sections 11.1.1
through 11.1.4 above, the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained (each a "Non-Consenting Lender"), then the Borrower shall have the
right to replace any such Non-Consenting Lender with one or more replacement
Lenders pursuant to Section 5.6.2 [Replacement of a Lender]. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the Revolving
Credit Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender, and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender.

11.2    No Implied Waivers; Cumulative Remedies. No course of dealing and no
delay or failure of the Administrative Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege. The
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and any other Loan Documents are cumulative and not exclusive of any
rights or remedies which they would otherwise have.

11.3    Expenses; Indemnity; Damage Waiver.

11.3.1    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent), and shall pay all
reasonable and documented fees and time charges and disbursements for attorneys
who may be employees of the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan


86

--------------------------------------------------------------------------------



Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out‑of‑pocket expenses
incurred by the Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, (iii) all reasonable and documented out‑of‑pocket expenses incurred
by the Administrative Agent, any Lender or the Issuing Lender (including the
reasonable and documented fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the Issuing Lender), and shall pay all
reasonable and documented fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the Issuing Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Revolving Credit Loans made or
Letters of Credit issued hereunder, including all such out‑of‑pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Revolving Credit Loans or Letters of Credit, and (iv) all reasonable and
documented out-of-pocket expenses of the Administrative Agent's regular
employees and agents engaged periodically to perform audits of the Loan Parties'
books, records and business properties.

11.3.2    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance or nonperformance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Revolving Credit Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) breach of
representations, warranties or covenants of the Borrower under the Loan
Documents, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, including any such items or losses
relating to or arising under Environmental Laws or pertaining to environmental
matters, whether based on contract, tort or any other theory, whether brought by
a third party or by the Borrower or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower or any other Loan Party against an Indemnitee
for breach in


87

--------------------------------------------------------------------------------



bad faith of such Indemnitee's obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 11.3.2 [Indemnification by the Borrower]
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

11.3.3    Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under Sections 11.3.1
[Costs and Expenses] or 11.3.2 [Indemnification by the Borrower] to be paid by
it to the Administrative Agent (or any sub-agent thereof), the Issuing Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender's Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.

11.3.4    Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Revolving Credit Loan or Letter
of Credit or the use of the proceeds thereof. No Indemnitee referred to in
Section 11.3.2 [Indemnification by Borrower] shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

11.3.5    Payments. All amounts due under this Section shall be payable not
later than ten (10) days after demand therefor.

11.4    Holidays. Whenever payment of a Revolving Credit Loan to be made or
taken hereunder shall be due on a day which is not a Business Day such payment
shall be due on the next Business Day (except as provided in Section 4.2
[Interest Periods]) and such extension of time shall be included in computing
interest and fees, except that the Revolving Credit Loans shall be due on the
Business Day preceding the Expiration Date if the Expiration Date is not a
Business Day. Whenever any payment or action to be made or taken hereunder
(other than payment of the Revolving Credit Loans) shall be stated to be due on
a day which is not a Business Day, such payment or action shall be made or taken
on the next following


88

--------------------------------------------------------------------------------



Business Day, and such extension of time shall not be included in computing
interest or fees, if any, in connection with such payment or action.

11.5    Notices; Effectiveness; Electronic Communication.

11.5.1    Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.

11.5.2    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

11.5.3    Change of Address, Etc. Any party hereto may change its address,
e‑mail address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.


89

--------------------------------------------------------------------------------




11.6    Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

11.7    Duration; Survival. All representations and warranties of the Loan
Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement, the completion of the transactions
hereunder and Payment In Full. All covenants and agreements of the Borrower
contained herein relating to the payment of principal, interest, premiums,
additional compensation or expenses and indemnification, including those set
forth in the Notes, Section 5 [Payments] and Section 11.3 [Expenses; Indemnity;
Damage Waiver], shall survive Payment In Full. All other covenants and
agreements of the Loan Parties shall continue in full force and effect from and
after the date hereof and until Payment In Full.

11.8    Successors and Assigns.

11.8.1    Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2 [Assignments by Lenders], (ii)
by way of participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.5 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

11.8.2    Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Revolving Credit Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(a)    in the case of an assignment of the entire remaining amount of the
assigning Lender's Revolving Credit Commitment and the Revolving Credit


90

--------------------------------------------------------------------------------



Loans at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(b)    in any case not described in clause (i)(a) of this Section 11.8.2, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Revolving Credit Loans outstanding thereunder) or, if the applicable
Revolving Credit Commitment is not then in effect, the principal outstanding
balance of the Revolving Credit Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if "Trade Date" is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Commitment of the assigning
Lender, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Revolving Credit Loan or
the Revolving Credit Commitment assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except for the consent of the Administrative Agent (which shall not be
unreasonably withheld or delayed) and:
(a)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received written notice thereof; and
(b)    the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(iv)    Assignment and Assumption Agreement. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption Agreement, together with a processing and recordation fee of
$3,500.00, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an administrative questionnaire provided by the
Administrative Agent.
(v)    No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower's Affiliates or Subsidiaries.


91

--------------------------------------------------------------------------------



(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable; Etc.], 5.8 [Increased Costs], and 11.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.8.2 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.8.4 [Participations].

11.8.3    Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain a record of the names and addresses of
the Lenders, and the Revolving Credit Commitments of, and principal amounts of
the Revolving Credit Loans owing to, each Lender pursuant to the terms hereof
from time to time. Such register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is in such
register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. Such register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

11.8.4    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower's
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Revolving Credit Loans
owing to it); provided that (i) such Lender's obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent, the Lenders, and the Issuing Lender shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the


92

--------------------------------------------------------------------------------



Participant, agree (other than as is already provided for herein) to any
amendment, modification or waiver with respect to Sections 11.1.1 [Increase of
Commitment], 11.1.2 [Extension of Payment, Etc.], or 11.1.3 [Release of
Collateral or Guarantor]) that affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 4.4 [Libor
Rate Unascertainable, Etc.], 5.8 [Increased Costs], 5.10 [Indemnity] and 5.9
[Taxes] (subject to the requirements and limitations therein, including the
requirements under Section 5.9.7 [Status of Lenders] (it being understood that
the documentation required under Section 5.9.7 [Status of Lenders] shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.8.2
[Assignments by Lenders]; provided that such Participant (A) agrees to be
subject to the provisions of Section 5.6.2 [Replacement of a Lender] and Section
5.6.3 [Designation of a Different Lending Office] as if it were an assignee
under Section 11.8.2 [Assignments by Lenders]; and (B) shall not be entitled to
receive any greater payment under Sections 5.8 [Increased Costs] or 5.9 [Taxes],
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower's request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 5.6.2 [Replacement of a
Lender] and Section 5.6.3 [Designation of Different Lending Office] with respect
to any Participant. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.2.3 [Set-off] as though it were a
Lender; provided that such Participant agrees to be subject to Section 5.3
[Sharing of Payments by Lenders] as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant's interest in the Revolving Credit Loans or other obligations under
the Loan Documents (the "Participant Register"); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

11.8.5    Certain Pledges; Successors and Assigns Generally. Any Lender may at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

11.9    Confidentiality.


93

--------------------------------------------------------------------------------




11.9.1    General. Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates' respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (a) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (b) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (a) becomes publicly available other than
as a result of a breach of this Section or (b) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
the other Loan Parties. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

11.9.2    Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.9.1
[General].

11.10    Counterparts; Integration; Effectiveness.

11.10.1    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments. Except as
provided in


94

--------------------------------------------------------------------------------



Section 7 [Conditions Of Lending And Issuance Of Letters Of Credit], this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e‑mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

11.11    CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

11.11.1    Governing Law. This Agreement shall be deemed to be a contract under
the Laws of the State of New York without regard to its conflict of laws
principles. Each standby Letter of Credit issued under this Agreement shall be
subject either to the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the "ICC") at the time of issuance ("UCP") or the rules of the International
Standby Practices (ICC Publication Number 590) ("ISP98"), as determined by the
Issuing Lender, and each trade Letter of Credit shall be subject to UCP, and in
each case to the extent not inconsistent therewith, the Laws of the State of New
York without regard to its conflict of laws principles.

11.11.2    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY
HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY HERETO OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

11.11.3    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR


95

--------------------------------------------------------------------------------



HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN THIS SECTION 11.11. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

11.11.4    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

11.11.5    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.12    USA Patriot Act Notice. Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Loan Parties that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
Loan Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA
Patriot Act.






96

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.
ATTEST:






By:   /s/ Mathew Cushing                             
   Name: Mathew Cushing
   Title: Vice President and General Counsel


BORROWER:


PEGASYSTEMS INC.




By:  /s/ Kenneth Stillwell                                          
   Name: Kenneth Stillwell
   Title: Chief Financial Officer, Chief  
      Administrative Officer and Senior
      Vice President












By:   /s/ Mathew Cushing                             
   Name: Mathew Cushing
   Title: Vice President and General Counsel


GUARANTORS:


PEGASYSTEMS WORLDWIDE INC.




By:  /s/ Efstathios Kouninis                                     
   Name: Efstathios Kouninis,
   Title Director












By:   /s/ Mathew Cushing                             
   Name: Mathew Cushing
   Title: Vice President and General Counsel




ANTENNA SOFTWARE, LLC


By: PEGASYSTEMS INC., its sole member




By:  /s/ Kenneth Stillwell                                          
   Name: Kenneth Stillwell
   Title: Chief Financial Officer, Chief  
      Administrative Officer and Senior
      Vice President





PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent
By: /s/ T.J O Malley    
Name: T.J. O'Malley
Title: Vice President


[SIGNATURE PAGE TO CREDIT AGREEMENT]


